EXHIBIT 10.35
 
LEASE AGREEMENT


(MULTI TENANT FOR
INDUSTRIAL/WAREHOUSE)
 
BY AND BETWEEN


SBP LIMITED PARTNERSHIP ("Landlord")


and


AFFYMETRIX, INC. ("Tenant")


DATED AS OF THE 10th DAY OF August, 2008

 
 

--------------------------------------------------------------------------------

 
LEASE AGREEMENT
 
(MULTI- TENANT FOR INDUSTRIAL WAREHOUSE)


TABLE OF CONTENTS


ARTICLE


I           PREMISES
 
Section 1.1                     Leased Premises
 
Section 1.2                     The Building
 
Section 1.3                     Common Areas
 
Section 1.4                     Parking
 
Section 1.5                     Construction and Condition of Premises


II           TERM
 
Section 2.1                     Term of Lease
 
Section 2.2                     Delayed Occupancy
 
Section 2.3                     Early Occupancy
 
Section 2.4                     Quiet Enjoyment
 
Section 2.5                     Surrender of Possession.
 
Section 2.6                     Holding Over


III           RENT
 
Section 3.1                     Base Rent and Additional Rent
 
Section 3.2                     Additional Rent Based Upon Operating Expenses
 
Section 3.3                     Additional Rent Based Upon Late Charges
(Graduated)
 
Section 3.4                     Additional Rent Based Upon Taxes and Assessments
 
Section 3.5                     Additional Rent Based Upon Insurance Costs
 
Section 3.6                     Additional Rent Based Upon Taxes on Rent
 
Section 3.7                     Security Deposit
 
Section 3.8                    Survival



--------------------------------------------------------------------------------


 


IV           UTILITIES
 
Section 4.1                    Utilities
 
Section 4.2                    Interruption of Services
 
V           USE OF PREMISES/COMPLIANCE
 
Section 5.1                    Permitted Use
 
Section 5.2                    Covenants Regarding Use
 
Section 5.3                    Access to and Inspection of the Premises
 
Section 5.4                    Compliance with Laws
 
Section 5.5                    Compliance with Building Rules and Regulations
 
Section 5.6                    Environmental Matters


VI           MAINTENANCE, REPAIRS AND ALTERATIONS
 
Section 6.1                    Landlord's Obligations
 
Section 6.2                    Tenant's Obligations
 
Section 6.3                    Landlord's Right of Entry
 
Section 6.4                    Alterations, Additions or Improvements
 
Section 6.5                    Trade Fixtures
 
Section 6.6                    Liens
 
II           LIABILITY, INSURANCE AND INDEMNITY
 
Section 7.1                    Liability and Insurance
 
Section 7.2                    Waiver of Subrogation
 
Section 7.3                    Loss or Damage to Property
 
Section 7.4                    Indemnity


VIII           DESTRUCTION
 
Section 8.1                    Casualty Damage and Restoration
 
IX           DEFAULTS; REMEDIES
 
Section 9.1                    Defaults
 
Section 9.2                    Remedies


 
 

--------------------------------------------------------------------------------

 
 
Section 9.3                    Repeated Default
 
Section 9.4                    Remedies Cumulative
 
Section 9.5                    Rent Demand/Accord and Satisfaction
 
Section 9.6                    Mitigation of Damages
 
X           ASSIGNMENT AND SUBLETTING
 
Section 10.1 Assignment and Subletting
 
XI           NOTICE AND PLACE OF PAYMENT
 
Section 11.1 Notices
 
Section 11.2 Place of Payment


XII           SUBORDINATION, ATTORNMENT AND ESTOPPEL
 
Section 12.1 Subordination
 
Section 12.2 Attornment
 
Section 12.3 Estoppel Certificate
 
XIII           SIGNAGE
 
Section 13.1 Signage


XIV FINANCING
 
Section 14.1 Landlord Financing
 
Section 14.2 Annual Financial Statements


XV RELOCATION
 
Section 15.1 Relocation


XVI WAIVERS
 
Section 16.1 No Waiver By Landlord Section 16.2 Waiver of Jury


XVII EMINENT DOMAIN/CONDEMNATION
 
Section 17.1 Eminent Domain/Condemnation


XVIII MISCELLANEOUS
 
Section 18.1 Entire Agreement/Exhibits
 
Section 18.2 Memorandum of Lease
 

--------------------------------------------------------------------------------


 
 
Section 18.3 Successors and Assigns
 
Section 18.4 Severability of Invalid Provisions
 
Section 18.5 Choice of Law
 
Section 18.6 Duplicates
 
Section 18.7 Brokers/Leasing Fees
 
Section 18.8 Guarantee
 
Section 18.9 Authority of Tenant
 
Section 18.10 Certain Words, Gender and Headings
 
Section 18.11 Landlord Liability
 
Section 18.12 Attorneys' Fees
 
Section 18.13 Force Majeure
 
Section 18.14 Exhibiting the Premises
 
Section 18.15 Examination of Lease
 
Section 18.16 Net Lease
 
Section 18.17 Survival of Obligations
 
Section 18.18 No Presumption Against Drafter
 
EXHIBITS
 
A           LEASE/TENANT DATA
 
B           LAYOUT OF PREMISES
 
C           IMPROVEMENTS TO BE COMPLETED
 
D           RIDER
 
E           RULES AND REGULATIONS

 

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE I PREMISES
 
SECTION 1.1 LEASED PREMISES
 
For and in consideration of the rents and covenants herein contained, Landlord
does hereby demise and lease to Tenant, and Tenant does hereby lease and hire
from Landlord, upon the terms and conditions hereinafter set forth, a certain
portion of the Building (as hereinafter defined), situated at the property
commonly known and designated as 26309 Miles Road, Warrensville Heights, OH
44128 (the "Property"), which portion of the Building is more particularly
described in Section 2 of Exhibit A attached hereto and the description attached
as Exhibit B hereto (which portion of the Building is hereinafter referred to as
the "Premises").


SECTION 1.2 THE BUILDING


The building(s) and any improvements affixed to the building on the Property
shall hereinafter be referred to as the "Building" and the Premises shall be
considered for purposes of this Lease to be a portion of the Building.


SECTION 1.3 THE COMMON AREAS
 
The term "Common Areas", as used in this Lease refers to the portions of the
Building and the Property (or the areas designated as such on Exhibit "A" or
Exhibit "B"), which are designated for use in common by all tenants of the
Building and the Property and their respective agents, employees, guests,
customers, licensees, invitees and others, and which includes, without
limitation, sidewalks, driveways, parking areas and landscaped areas.
 
During the Term (as hereinafter defined), Tenant and Tenant's agents, employees
guests, customers, licensees, invitees and others shall have the non-exclusive
right, to the extent applicable, to use the Common Areas in common with others
in the Building or at the Property, as the case may be, subject to applicable
Rules and Regulations (as hereinafter defined).
 
Landlord shall have the right, in Landlord's sole and absolute discretion, to
modify, add to, diminish or reconfigure the Common Areas; provided the foregoing
does not impair ingress or egress to or from the Building or the Premises in a
material respect.


SECTION 1.4 PARKING
 
Tenant and Tenant's Representatives (as hereinafter defined) shall have the
non-exclusive right to use, in common with others, existing vehicle parking
areas serving the Property. The same privilege has been or will be given to
other tenants in the Building and to their respective employees, agents,
customers and invitees, and neither Tenant hereunder or any other tenant is
entitled to any particular assigned spaces in said parking areas. Landlord shall
have no responsibility or liability for the parking areas including, without
limitation, for the security or patrolling of such parking areas, or for the
unauthorized use of such parking spaces by other persons, nor for any damage to
or loss of any vehicle while parked on the Property.
 
SECTION 1.5 CONSTRUCTION AND CONDITION OF PREMISES


Landlord shall make no improvements to the Premises except as expressly set
forth in Exhibit C, attached hereto. Tenant acknowledges that neither Landlord
nor any broker, agent, employee, officer, director or representative of Landlord
has made any representation, warranty or promise with respect to the Premises or
the Building or the Property except as herein expressly set forth, and no right,
privilege, easement or license is acquired by Tenant except as herein expressly
set forth. Tenant, by taking possession of the Premises, hereby accepts the
Premises as defined and described in Section 2 of Exhibit A and further accepts
the Premises and the Building in their "as is, where is condition" and such
taking of possession shall be conclusive evidence that the Premises and the
Building: (i) are as described in Section 2 of Exhibit A; and (ii) are in good
and satisfactory condition at the time of such taking of possession. Landlord
shall deliver the Premises complete and ready for construction of Tenant's
Improvements. Landlord shall construct, equip and furnish the Tenant
Improvements set forth in Exhibit C ("Tenant Improvements"). All Tenant
Improvements shall be and remain the property of Landlord. In the event Tenant
employs someone other than Landlord to complete any construction work, Tenant
shall first obtain Landlord's prior written consent to the contractor selected
by Tenant, which response to Tenant's request for consent shall not unreasonably
delayed, and Tenant shall pay to Landlord, Landlord's cost to review all
construction plans and work performed by Tenant or its agents, contractor or
subcontractors. Landlord shall not manage the construction undertaken by the
Tenant. All such fees and costs shall be payable to Landlord as Additional Rent
(as hereinafter defined), with the Base Rent (as hereinafter defined) payment.
 
ARTICLE II TERM
 
SECTION 2.1 TERM OF LEASE


Except as hereinafter provided, the "Term", "Commencement Date" and "Expiration
Date" of this Lease shall be as set forth in Section 4 of Exhibit A.
 
-4-

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.2 DELAYED OCCUPANCY
 
If Landlord is unable to deliver possession of the Premises on the Commencement
Date by reason of the holding over of any tenant or occupant, or for any other
reason beyond the reasonable control of Landlord, and further provided such
delay is not the fault of Tenant, then the Rents reserved and any other charges
payable hereunder by Tenant shall abate until the Premises is available for
occupancy by Tenant. No such failure to deliver possession on the Commencement
Date shall affect the validity of this Lease or Tenant's obligations hereunder,
nor shall Landlord be liable to Tenant for any resulting damage or loss. Tenant
hereby agrees to accept such abatement as liquidated damages, in full
satisfaction of and to the exclusion of any other claim, right or remedy Tenant
may have by reason of such delay.
 
SECTION 2.3 EARLY OCCUPANCY
 
If, at Tenant's request, Landlord shall make the Premises available to Tenant
prior to the Commencement Date for the purpose of installing fixtures and
equipment or moving inventory into the Premises, then all of the terms and
conditions of this Lease, except for the obligation to pay Base Rent, shall be
in full force and effect from and after the date that Tenant shall first occupy
said Premises or any part thereof.
 
SECTION 2.4 QUIET ENJOYMENT


If and so long as Tenant pays all Rent (as hereinafter defined) required
pursuant to this Lease and performs or observes all of the terms, conditions,
covenants and obligations of this Lease required to be performed or observed by
Tenant hereunder, Tenant shall, at all times during the Term hereof, have the
peaceable quiet enjoyment and possession of the Premises without any
interference from Landlord or any person or persons claiming the Premises by,
through or under Landlord.


SECTION 2.5 SURRENDER OF POSSESSION


Upon the expiration of the Term or earlier termination of this Lease, Tenant
shall surrender and deliver possession of the Premises to Landlord together with
all additions, alterations, improvements and replacements thereto (whether made
by Tenant or Landlord and without any compensation or credit to Tenant) in broom
clean condition and in good condition and repair, excepting only ordinary wear
and tear and loss by insured casualty. If any of Tenant's fixtures, equipment or
other personal property kept in or about the Premises shall not have been
removed therefrom prior to the surrender of the Premises hereunder, such
fixtures, equipment and other personal property, at the option of Landlord,
shall be deemed abandoned by Tenant and title thereto shall pass to Landlord
without payment, notice or credit by Landlord to Tenant, and Landlord may store
and/or dispose of same as it deems fit without any liability to Tenant or any
other person.
 
SECTION 2.6 HOLDING OVER
 
If Tenant shall remain in possession of all or any part of the Premises after
the expiration of the Term, Tenant shall be deemed a tenant of the Premises from
month to month, at a monthly rental equal to twice the monthly rental then being
paid by Tenant and subject to all the other terms and conditions of the within
Lease which are not inconsistent with such month to month tenancy. Nothing
herein contained shall be deemed a consent to or approval of, or to excuse, any
holding over by Tenant without Landlord's prior written consent or without a new
written agreement between the parties. Negotiations between the parties shall
not be construed as an agreement by Landlord to renew this Lease or enter into a
new lease agreement. In addition to the foregoing, Tenant's occupancy shall be
extended under this Section 2.6 for the period, if any, during which
environmental remediation pursuant to Section 5.6 hereof is taking place.
 
ARTICLE III RENT
 
SECTION 3.1 BASE RENT AND ADDITIONAL RENT
 
Tenant shall pay, as base rent for the Premises, the sum specified in Section
5(a) of Exhibit A (the "Base Rent"). Tenant shall pay, as additional rent, the
sums designated as "Additional Rent" under this Lease and all other sums,
charges and fees as provided for in this Lease or in any other agreement or
writings between the parties (collectively, the "Additional Rent"). Tenant shall
pay Base Rent and Additional Rent in equal consecutive monthly installments,
unless Landlord bills the sums otherwise. Base Rent and Additional Rent are
sometimes collectively referred to hereinafter as "Rent" or "Rents". Landlord
shall not be required to accept any Rent paid if Tenant is in default hereunder.
The monthly installments of Base Rent and Additional Rent are payable in
advance, without demand, deduction, abatement, counterclaim, recoupment or
offset of any kind or amount for any reason whatsoever, on or before the first
day of each and every calendar month during the Term. Any Rent payable with
respect to a period of time beginning prior to the Commencement Date or ending
after the expiration of the Term shall be prorated.


SECTION 3.2 ADDITIONAL RENT BASED ON OPERATING EXPENSES
 
(a)           For purposes of this Lease, the term "Operating Expenses" shall
include, without limitation, all costs and expenses incurred by Landlord in
operating, maintaining, managing, equipping, repairing and replacing the
Property and/or keeping the Property in compliance with all Laws (as hereinafter
defined), and further including, without limitation, exterior building
maintenance, snow removal, landscaping, water and any other utilities
attributable to the Common Areas; insurance costs not otherwise provided for in
the Lease; supplies, sundries, management fees, sales or use tax on supplies or
services; costs of wages and salaries of all persons engaged in performing any
of the
 
-5-

--------------------------------------------------------------------------------

Table of Contents
 
foregoing (including so-called fringe benefits, social security taxes,
unemployment insurance taxes, costs for providing coverage for disability
benefits, costs of any pensions, hospitalization, welfare or retirement plans or
any other similar or like expenses incurred under the provisions of any
collective bargaining agreement, or any other reasonable cost which Landlord
pays or incurs to provide benefits for employees directly engaged in performing
any of the foregoing activities); and legal and accounting expenses. There shall
not be included in Operating Expenses, depreciation, interest on amortization of
any mortgage affecting the Property, leasehold improvements made for any tenant
at the Property, brokerage commissions and financing costs. Operating Expenses
shall include all capital improvements required, as a result of Tenant's use
andoccupancy to keep the Property in compliance with Laws, but shall not include
any other capital improvements. For purposes of this Lease, "capital
improvements" shall be determined using Generally Accepted Accounting Principles
("GAAP"). The cap on any increase in expenses is set forth on Exhibit A, which
is incorporated herein by reference.


(b)           For purposes of this Lease, the term "Tenant's Proportionate
Share" shall mean that percentage specified in Section 2(c) of Exhibit "A".


(c)           Tenant shall pay Landlord, as Additional Rent, in the manner
stated below, Tenant's Proportionate Share of the Operating Expenses, incurred
during the Term.


(d)           Tenant shall pay to Landlord, on the first day of each month in
advance, the sum equal to 1/12`s of the annual estimated Operating Expenses.
After each calendar year, Landlord shall deliver a statement to Tenant setting
forth that sum equal to Tenant's Proportionate Share of the actual Operating
Expenses for the Property and that sum equal to the total monthly installments
paid by Tenant pursuant to this Section for that calendar year. If the amount
actually due from Tenant shall be more than the payments made by Tenant, Tenant
shall pay Landlord, as Additional Rent, that sum equal to the difference, within
thirty (30) days of Tenant's receipt of Landlord's statement. If the amount
actually due from Tenant shall be less than the payments made by Tenant,
Landlord shall have the right, in Landlord's sole and absolute discretion, to
either refund the overpayment to Tenant or credit the overpayment against
Tenant's next due monthly installments pursuant to this Section.
 
(e)           Within forty-five (45) days after receipt of the statement for the
period for which these items are billed, Tenant or its authorized agent shall
have the right, at Tenant's sole cost and expense, to inspect and audit
Landlord's records with respect to Tenant's pro rata share of Operating
Expenses, Real Estate Taxes and Insurance Costs, which audit shall be at the
office of Landlord's Property Manager, upon ten (10) days prior written notice,
during said Property Manager's normal business hours. There shall be one (1)
statement per year. Except as aforesaid, Landlord shall not be obligated to
provide Tenant with detailed summaries or receipts for any expenses incurred by
the Property; but Landlord shall provide Tenant with a statement setting forth
such expenses, categorized by class and amount. Upon written request, Landlord
will provide Tenant with reasonable documentation in support of any particular
expense. Unless Tenant asserts specific errors within sixty (60) days after
receipt of each statement, said statement shall be deemed to be correct. If
Tenant identifies errors during the inspection and audit process, Tenant shall
advise Landlord of the same within the sixty (60) day period, and Landlord shall
negotiate in good faith with the Tenant to resolve any such errors.


SECTION 3.3 ADDITIONAL RENT BASED UPON LATE CHARGES (GRADUATED)


All Rent and other charges payable under this Lease, which are not paid when
due, shall be subject to a five percent (5%) late payment fee per month,
commencing the second day of the month and continuing through the fifth day, ten
percent (10%) commencing on the sixth day of the month and continuing through
the tenth day and fifteen percent (15%) commencing on the eleventh day of the
month and thereinafter, until paid in full, computed upon the amount which is in
default (all of which shall be deemed to be Additional Rent); not, however, to
the exclusion of any other remedy for breach or default available to Landlord
under this Lease, at law, in equity or otherwise. In the event Landlord is
required to process a check from Tenant which has been returned by the bank due
to any act or omission of Tenant, Landlord shall be entitled to immediate
payment of a handling charge of One Hundred and no/ 100 Dollars ($100.00), in
addition to any such late payment charges and arrearages. Tenant acknowledges
and agrees that the late charges are provided to ensure Tenant's prompt payment
of all Rent when due so as to enable the timely payment by Landlord of the
expenses of the Premises, to avoid the possibility of forfeiture, interest
charges or penalties, lender charges or penalties, additional management
expenses and avoid the impairment of Landlord's creditworthiness. Tenant further
acknowledges and agrees that such late charges are not a penalty.
 
SECTION 3.4 ADDITIONAL RENT BASED UPON TAXES AND ASSESSMENTS
 
Tenant shall pay to Landlord, as Additional Rent, during each calendar year of
the Term, Tenant's Proportionate Share of the cost of any and all real estate
taxes, charges and assessments (general and special), levied or assessed against
the Property (the "Real Estate Taxes"). Tenant shall pay such Proportionate
Share of the Real Estate Taxes to Landlord monthly, in advance, without interest
accruing thereon, in an amount representing one twelfth (1/12`s) of Tenant's
Proportionate Share of the annual Real Estate Taxes as estimated from time to
time by Landlord. Annually, Landlord shall deliver a statement to Tenant setting
forth that sum equal to Tenant's Proportionate Share of the actual amount of
Real Estate Taxes paid by Landlord. If the amount actually due from Tenant for
Real Estate Taxes shall be more than the payments made by Tenant for Real Estate
Taxes, Tenant shall pay Landlord, as Additional Rent, that sum equal to the
difference, within five (5) days of Tenant's receipt of Landlord's statement.
Conversely, if the amount actually due from Tenant for Real Estate Taxes shall
be less than the payments made by Tenant for Real Estate Taxes, Landlord shall
refund the overpayment to Tenant unless Tenant's account is in arrears, in which
case Landlord shall apply the overpayment to the arrearage.. Landlord shall
equitably apportion Real Estate Taxes applicable to periods prior or subsequent
to the first and final year of the Term. If Landlord successfully appeals a Real
Estate Tax assessment, Tenant shall pay to Landlord its proportionate share of
the legal costs incurred.
 
-6-

--------------------------------------------------------------------------------

Table of Contents


SECTION 3.5 ADDITIONAL RENT BASED UPON INSURANCE COSTS


Tenant shall pay to Landlord, as Additional Rent, during each calendar year of
the Term, Tenant's Proportionate Share of the cost of any and all insurance
maintained by Landlord with respect to the Premises (including, without
limitation, commercial general liability insurance and commercial property
insurance) all in amounts and with coverages and deductibles as determined in
Landlord's reasonable discretion (the "Insurance Costs"). Tenant shall pay
Tenant's Proportionate Share of such Insurance Costs to Landlord monthly, in
advance, without interest accruing thereon, in an amount representing one
twelfth (1/ 12`s) of Tenant's Proportionate Share of the annual Insurance Costs
as estimated from time to time by Landlord. Annually, Landlord shall deliver a
statement to Tenant setting forth that sum equal to Tenant's Proportionate Share
of Insurance Costs actually paid by Landlord. If the amount actually due from
Tenant for Insurance Costs shall be more than the payments made by Tenant for
Insurance Costs, Tenant shall pay Landlord, as Additional Rent, that sum equal
to the difference, within five (5) days of tenant's receipt of Landlord's
statement. Conversely, if the amount actually due from Tenant for Insurance
Costs shall be less than the payments made by Tenant for Insurance Costs,
Landlord shall have the right, in Landlord's sole and absolute discretion, to
either refund the overpayment to Tenant or credit said overpayment against
Tenant's next due monthly installments pursuant to this Section. Insurance Costs
applicable to periods prior or subsequent to the first and final year of the
Term shall be equitably apportioned by Landlord.


SECTION 3.6 ADDITIONAL RENT BASED UPON TAXES ON RENT
 
If at any time during the Term, a tax or charge shall be imposed by any
governmental authority having jurisdiction over the Premises or the Property,
which tax or charge shall be based on any Rent due or paid by Tenant to
Landlord, then Tenant shall pay Landlord, as Additional Rent, such tax or
charge. The foregoing shall not require payment by Tenant of any income taxes
assessed against Landlord or any capital levy, franchise, estate, succession,
inheritance or transfer tax due from Landlord.


SECTION 3.7 SECURITY DEPOSIT


Concurrently with Tenant's execution of this Lease, Tenant shall deposit with
Landlord the sum set forth in Section 6 of Exhibit A, which sum shall be held by
Landlord as a "Security Deposit" for the performance by Tenant of Tenant's
covenants and obligations under this Lease, it being expressly understood that
the deposit shall not be considered an advance payment of Rent or a measure of
Landlord's damage in case of default by Tenant. If Tenant fully and faithfully
performs its obligations under this Lease, and delivers possession of the
Premises to Landlord, in accordance with this Lease, the Security Deposit, or
balance thereof then held by Landlord, shall be returned to Tenant at the
expiration of the Term and after Tenant has delivered and surrendered to
Landlord possession of the entire Premises and further provided that no default
by Tenant under the Lease shall have occurred and be continuing without cure at
such time. Landlord may, but shall not be obligated to, use or apply all or any
part of the Security Deposit, as necessary, to cure any default of Tenant under
this Lease. In the event all or any portion of the Security Deposit is applied
by Landlord to cure any default or pay for any cost, expense, damage or loss
pursuant to this Lease, Tenant shall, within five (5) days of Landlord's demand,
deposit with Landlord such sums as may be necessary to restore the Security
Deposit to its original amount. The failure of Tenant to restore the Security
Deposit to its full amount shall entitle Landlord to all of the same rights and
remedies Landlord has for non-payment of Rent by Tenant. Landlord shall be free
to commingle the Security Deposit with Landlord's own funds. In the event of a
transfer by Landlord of Landlord's interest in the Premises, Landlord may
deliver the Security Deposit to the transferee of Landlord and Landlord shall
thereupon be discharged from any further liability to Tenant with respect to
such Security Deposit, provided such transferee assumes Landlord's obligations
with respect to such Security Deposit. In the event of an assignment of this
Lease by Tenant, the Security Deposit shall be deemed to be held by Landlord as
a deposit made by the assignee, and Landlord shall have no further
responsibility for the return of such Security Deposit to the assignor. Tenant
shall not assign or otherwise encumber or pledge the Security Deposit.
 
SECTION 3.8 SURVIVAL


The provisions of this Article III shall survive the expiration or earlier
termination of this Lease.


ARTICLE IV UTILITIES


SECTION 4.1 UTILITIES
 
Tenant shall promptly pay for all of the costs for all utilities and any taxes
thereon (whether separately metered or submetered) furnished to the Premises
from the Commencement Date and continuing throughout the Term and any extension
or holdover thereof, including, without limitation, electric, gas, water and
sewer charges. In the event a submeter fails for any period, Tenant shall pay
the cost of the utility services proposed by Landlord, which shall be an
estimate based on Tenant's usage prior to the time of such failure. In addition
to Landlord's other rights pursuant to this Lease or at law, in equity or
otherwise, Landlord shall have the right to discontinue any utility service
furnished to Tenant by Landlord, on 10 days prior written notice to Tenant,
whenever and during such period of time that any utility charges remain unpaid
beyond any applicable cure period.
 
-7-

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 4.2 INTERRUPTION OF SERVICES
 
Tenant understands and acknowledges that any one or more utilities or other
Building or Property services may be interrupted by reason of accident, failure
of equipment, emergency or other causes, or may be interrupted, discontinued or
diminished temporarily by Landlord or other persons until certain repairs,
alterations or improvements can be made; that Landlord does not represent or
warrant the uninterrupted availability of such utilities or Building or Property
services and that any such interruption shall not be deemed an eviction or a
disturbance of Tenant's right to possession, occupancy and use of the Premises
or any part thereof, or render Landlord liable to Tenant for damages by
abatement of Rent or otherwise, or relieve Tenant from its obligation to perform
under this Lease, or constitute a termination of this Lease or an eviction of
Tenant, constructive or otherwise.
 
ARTICLE V USE OF PREMISES/COMPLIANCE WITH LAWS


SECTION 5.1 PERMITTED USE
 
Tenant represents, warrants and covenants that the Premises shall be used solely
for the purposes specified in Section 3 of Exhibit A in the normal course of
business in Tenant's trade or industry and in accordance with the terms,
conditions, covenants and obligations set forth in this Lease and the reasonable
recommendations of Landlord's insurance underwriters, and for no other purpose
or use whatsoever, without the prior written consent of Landlord, which consent
may be withheld, in Landlord's sole and absolute discretion. Tenant shall not
use or occupy, or permit the use or occupancy of the Premises, in any manner
that may constitute a nuisance; or violate the terms, conditions, covenants and
obligations of this Lease or any one or more applicable Laws or any certificate
of occupancy applicable to the Premises; or for any purpose or in any manner
liable to cause damage to the Premises.


SECTION 5.2 COVENANTS REGARDING USE


In connection with its use of the Premises, Tenant agrees to the following:


(a)            Tenant shall not use the Premises, the Building or the Property
or allow the Premises, the Building or the Property to be used in any manner
deemed hazardous because of fire risk or otherwise. No Hazardous Material (as
hereinafter defined), or equipment which does not bear the Underwriter's
Laboratory approval, shall be brought or kept on the Premises, the Building or
the Property, or adjacent areas, or stored or used therein, without the prior
written consent of Landlord which consent may be withheld in Landlord's sole and
absolute discretion. If any of Tenant's operations produce gases, vapors, odors,
smoke, residuary material or noise disturbing to Landlord or the neighbors to
the Premises, the Building or the Property or creates a private or public
nuisance, Tenant will, on Landlord's written request, immediately cease such
operation or immediately install ventilating or other apparatus necessary to
eliminate such disturbances or nuisance, at Tenant's sole cost and expense. If
Tenant installs equipment which unbalances or overloads electrical equipment or
wiring in or about the Premises, the Building or the Property it shall
immediately correct such unbalanced or overloaded condition and replace any
equipment or wiring thereby damaged, at its sole cost and expense. Further,
Tenant shall not deposit oil, grease, solvents or other substances in sewers or
drains serving the Premises, the Building or the Property. In the event of a
spill, discharge or release of the foregoing, Tenant shall have such sewers and
drains cleaned at its sole cost and expense.
 
(b)            Tenant shall not use the Premises, the Building or the Property
or allow the Premises, the Building or the Property to be used, for any purpose
or in any manner which would void any policy of insurance now or hereinafter
carried on the Premises, the Building or the Property; render the Premises, the
Building or the Property uninsurable; or increase the rate of premiums payable
on any such insurance policy. Tenant, at its sole cost and expense, shall comply
with any and all requirements of any insurance organization or company necessary
for the maintenance of "all risks" insurance, including, without limitation,
fire and other casualty and general public liability insurance covering the
Premises, the Building and the Property. Should Tenant fail to comply with this
covenant, Landlord may, at its option, require Tenant to stop engaging in such
activity or to reimburse Landlord, as Additional Rent, for any increase in
premiums charged during the Term on the insurance carried by Landlord on the
Premises, the Building or the Property and attributable to the use being made of
the Premises, the Building or the Property by Tenant. If Tenant stores pallets
or other materials outside the Premises in a manner that fails to comply with
local governmental regulations and, as a result thereof, Landlord incurs a
casualty loss, Tenant agrees to pay the amount of Landlord's deductible.


(c)            Tenant acknowledges that nothing set forth in this Section 5.2
shall be deemed to give Tenant any right to use the Premises, the Building or
the Property, other than as expressly set forth in this Lease.
 
-8-

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 5.3 ACCESS TO AND INSPECTION OF THE PREMISES
 
Landlord reserves the right (but not the obligation), for itself, its agents,
employees, contractors and subcontractors, to enter the Premises or any part
thereof, at any time in the event of an emergency, and otherwise at reasonable
times after reasonable notice, to take any and all measures, including, without
limitation, inspections, repairs, alterations, additions and improvements to the
Premises, as may be necessary or desirable for the safety, protection or
preservation of the Premises or Landlord's interests, or as may be necessary in
order to comply with all Laws, or for the purpose of exhibiting same to
prospective tenants, purchasers, lenders, or existing mortgagees. In the event
of any spill, release, discharge, or placement of Hazardous Material in, on
about or beneath the Premises or migrating or threatening to migrate to or from
the Premises, Landlord shall have the right (but not the obligation), and
without limiting Landlord's other rights and remedies under this Lease, at law,
in equity or otherwise, to take immediate responsive action, including, without
limitation, entering the Premises for testing purposes and implementing such
remediation as it deems necessary or advisable, without interference from
Tenant. All reasonable costs and expenses incurred by Landlord in the exercise
of any such rights shall be payable by Tenant within five (5) days of Landlord's
demand, as Additional Rent. Nothing in this Section creates any obligation on
Landlord to make any repairs, replacements, alterations, additions and
improvements to the Premises nor does it excuse or relieve any obligation on
Tenant hereunder.
 
SECTION 5.4 COMPLIANCE WITH LAWS


Tenant shall, at its sole cost and expense, comply with all laws, ordinances,
policies, rules, regulations, statutes, binding determinations, directives,
requirements, decrees, injunctions, orders, writs, licenses and permits, of all
federal, state, regional, county, local, municipal and all other agencies,
authorities or bodies, now in effect or as hereinafter may be enacted or
amended, applicable to the Premises, the Building, the Property, Tenant or
Tenant's use, occupancy or operations at the Premises (the "Laws"); provided,
however, Tenant shall have no obligation to make any alteration or improvement
to the Premises which would constitute a capital improvement, to the extent that
said capital improvements are necessitated by something other than Tenant's
actions or conduct or Tenant's use, occupancy and/or operations at the Premises.
Notwithstanding the foregoing, if the cost of any capital improvement(s)
exceeds, or shall be reasonably expected to exceed, Twenty-Five Thousand and
no/100 Dollars ($25,000), Landlord shall have the right to terminate this Lease
upon sixty (60) days notice to Tenant. Tenant shall, at its sole cost and
expense, secure all necessary governmental certificates and permits for its use
and occupancy of the Premises as are required from time to time (including,
without limitation, a certificate of occupancy); provide copies of the same to
Landlord upon request or whenever a new certificate or permit is required to be
obtained; and make such repairs, replacements, alterations, additions and
improvements to the Premises as may be required to obtain such certificates or
permits.


SECTION 5.5 COMPLIANCE WITH BUILDING RULES AND REGULATIONS
 
"Rules and Regulations" governing the use and occupancy of the Building and the
Property have been adopted by Landlord for the mutual benefit of all tenants in
the Building and at the Property. Tenant shall comply with and conform to the
Rules and Regulations currently in effect, which are set forth in Exhibit E
attached hereto. Landlord shall have the right to amend such Rules and
Regulations or to adopt new Rules and Regulations, from time to time, in any
manner that it deems necessary or desirable in order to insure the safety, care,
proper maintenance and cleanliness of the Premises and the preservation of order
therein.


SECTION 5.6 ENVIRONMENTAL MATTERS.
 
Landlord represents that, to the best of its knowledge, without further inquiry
or investigation, there currently are no hazardous materials stored on the
Premises and that is has received no notice from any governmental agency that
the Premises is in violation or any Environmental Laws.


5.6.1 Definitions.
 
5.6.1.1 Hazardous Material. "Hazardous Material" shall mean: (1) any substance,
chemical, material, organism or waste (whether solid, liquid, gaseous or
otherwise) that is corrosive, dangerous, explosive, f l ammable, hazardous,
pathogenic, radioactive, reactive or toxic, or that is listed, defined or
regulated as such under any one or more of the Environmental Laws (as
hereinafter defined); (2) petroleum, petroleum derivatives, petroleum products,
crude oil, distillates or fractions; (3) polychlorinated biphenyls (PCB's),
asbestos, asbestos containing materials, urea formaldehyde, lead, radioactive
materials, radon, "fill" or any material containing the previously mentioned
substances; (4) any substance, chemical, material, organism or waste (whether
solid, liquid, gaseous or otherwise) defined as a "contaminant", "pollutant",
"hazardous materials", "hazardous substance", "hazardous waste", "toxic
substance", "solid waste" or "medical waste" under any one or more of the
Environmental Laws; and (5) any mixture of the above.
 
5.6.1.2 Environmental Laws. "Environmental Laws" shall mean any and all laws,
ordinances, policies, rules, regulations, statutes, binding determinations,
directives, requirements, decrees, injunctions, orders, writs, licenses and
permits, of federal, state, regional, county, local, municipal and all other
agencies, authorities or bodies which regulate or pertain to the environment or
environmental matters or the protection or preservation of human health or
safety, now in effect or as hereinafter may be enacted or amended, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C.§9601 et seq.; the Resource Conservation and Recovery
Act, 42 U.S.C. §6901 et seq.; the Clean Air Act, 42 U.S.C. §7401 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Safe Drinking
Water Act, 42 U.S.C.§300f and §300j et seq.; the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. § 136 et seq.; the Toxic Substances Control Act,
15 U.S.C. §2601 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
§5101 et seq.; the Emergency Planning and Community Right to Know Act of 1986,
42 U.S.C. § 11001, et seq.; and the Occupational Safety and Health Act, 29
U.S.C. §651 et seq., all as may be amended from time to time, and all
regulations, rules and guidelines now or hereinafter promulgated thereunder.
 
-9-

--------------------------------------------------------------------------------

Table of Contents
 
5.6.1.3 Environmental Damages. "Environmental Damages" shall mean all claims,
suits, administrative hearings, judgments, damages, losses, penalties, fines,
liabilities (including, without limitation, strict liability), encumbrances,
liens, costs and expenses of investigation and defense of any suit or claim,
costs to satisfy any settlement or judgment, and costs of environmental
investigation, remediation, removal, response or monitoring, of whatever kind or
nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable, including, without limitation, reasonable attorneys, consultants
and witness fees and disbursements, any or all of which are incurred at any time
as a result of the existence of Hazardous Material in, on, about, or beneath the
Premises or migrating or threatening to migrate to or from the Premises, or the
existence of a violation of any one or more of the Environmental Laws pertaining
to the Premises, including without limitation, diminution of the value of the
Property and damages for the loss of business and restriction on the use of or
adverse impact on the marketing of rent-able or usable space at the Property or
any amenity to the Property.

5.6.2
 
a) Tenant's Obligation to Indemnify Concerning Environmental Matters. Tenant and
its respective successors and assigns shall indemnify, defend and hold Landlord
and Landlord's shareholders, partners, members, owners, affiliates, officers,
director, employees, agents and representatives (collectively "Landlord's
Environmental Indemnitees") and the successors and assigns of Landlord and
Landlord's Environmental Indemnitees harmless from and against any and all
claims, demands, causes of action, actions, administrative proceedings (formal
or informal), losses, costs, damages, expenses (including, without limitation,
sums paid in settlement and reasonable fees for attorneys, consultants, experts
and accountants [including, without limitation, any fees and expenses incurred
in enforcing this indemnity]), injuries, judgments, liabilities, obligations,
penalties, fines or claims of any other kind or nature (including, without
limitation, all governmental claims and all third party claims), foreseen or
unforeseen (including, without limitation, injury to or death of any person or
damage to person or property in or about the Premises, the Building, the
Property and/or their environs) which may be imposed upon, incurred by or
asserted against Landlord or any one or more of Landlord's Environmental
Indemnitees for Environmental Damages, to the extent the foregoing was directly
or indirectly caused by, arose or resulted from, or was connected with: (a) any
act or omission of Tenant or any Tenant Representative; (b) Tenant's use and
occupancy of the Premises, the Building, the Property and/or their environs; (c)
the conduct of Tenant's business; or (d) any default by Tenant in the
performance of Tenant's obligations under this Section 5.6.


b) Landlord's Obligation to Indemnify Concerning Environmental Matters. Landlord
and its respective successors and assigns shall indemnify, defend and hold
Tenant and Tenant's shareholders, partners, members, owners, affiliates,
officers, directors, employees, agents and representatives (collectively
"Tenant's Environmental Indemnitees") and the successors and assigns of Tenant
and Tenant's Environmental Indemnitees harmless from and against any and all
claims, demands, causes of action, actions, administrative proceedings (formal
or informal), losses, costs, damages, expenses (including, without limitation,
sums paid in settlement and reasonable fees for attorneys, consultants, experts
and accountants [including, without limitation, any fees and expenses incurred
in enforcing this indemnity]), injuries, judgments, liabilities, obligations,
penalties, fines or claims of any other kind or  nature (including, without
limitation, all governmental claims and all third party claims), foreseen or
unforeseen (including, without limitation, injury to or death of any person or
damage to person or property in or about the Premises, the Building, the
Property and/or their environs) which may be imposed upon, incurred by or
asserted against Tenant or any one or more of Tenant's Environmental Indemnitees
for Environmental Damages, to the extent the foregoing was directly or
indirectly caused by, arose or resulted from, or was connected with: (a) any act
or omission of Landlord or any Landlord Representative; (b) Landlord's use of
the Property and/or their environs; or (c) any default by Landlord in the
performance of Landlord's obligations under this Section 5.6.
 
5.6.3            Tenant's Obligation to Investigate and Remediate.
Notwithstanding the obligation of Tenant to indemnify Landlord pursuant to this
Lease, and in addition to Tenant being in default under this Lease, with
Landlord having all rights and remedies available to it under this Lease and at
law, in equity or otherwise as a result of such default, Tenant shall,
immediately, upon Landlord's demand, and at Tenant's sole cost and expense, take
all actions to investigate and remediate the Premises, the Building, the
Property and/or their environs, which investigation and remediation is
necessitated by the: (1) use, spill, discharge, release or placement of
Hazardous Material in, on, about, or beneath the Premises, the Building, the
Property and/or their environs impacted by such Hazardous Materials or migrating
or threatening to migrate to or from the Premises, the Building, the Property
and/or its environs impacted by such Hazardous Materials or (2) a violation of
any one or more of the Environmental Laws, either of which is caused by the
actions or omissions of Tenant, or any one or more of Tenant's Representatives.
Such actions shall include, without limitation, the investigation of the
environmental condition of the Premises, the Building, the Property and/or the
environs impacted by such Hazardous Materials, the preparation of any
feasibility studies, reports, or remedial plans, and the performance of any
cleanup, remediation, containment, operation, maintenance, monitoring, or
restoration work, whether on or off the Premises. Tenant shall take all actions,
continuously and diligently, necessary to restore the Premises, the Building,
the Property and/or the environs impacted by such Hazardous Materials to the
condition existing prior to the use, spill, discharge, release or placement of
Hazardous Material in, on, about, or beneath the Premises, the Building, the
Property and/or the environs impacted by such Hazardous Materials,
notwithstanding any lesser standard of remediation permissible under
Environmental Laws. All such work shall be performed by one or more contractors,
selected by Tenant and approved in advance and in writing by Landlord. Any such
actions shall be performed in compliance with all Laws and all Environmental
Laws and in a good, safe, and workmanlike manner and shall minimize any impact
on the business conducted at the Premises, the Building, the Property and/or the
environs impacted by such Hazardous Materials. Tenant shall promptly provide to
Landlord copies of all environmental documents, including without limitation,
testing results, plans and reports that are generated in connection with the
above activities, and copies of any correspondence with and submissions to any
governmental entity related to such activities.
 
-10-

--------------------------------------------------------------------------------

Table of Contents
 
5.6.4            Landlord's Right to Remediate. In addition to Landlord's rights
under Section 5.3, should Tenant fail to promptly and diligently perform any of
its obligations described in Paragraph 5.6.3 hereof, then Landlord shall have
the right (but not the obligation) without limiting Landlord's rights and
remedies under this Lease, or at law, in equity or otherwise, to enter the
Premises personally or through its agents, consultants, contractors and
subcontractors and perform the same at Tenant's sole cost and expense, and all
sums incurred by Landlord shall be paid by Tenant, as Additional Rent, within
five (5) days of Landlord's demand.
 
5.6.5  Notification. If Tenant shall become aware of or receive notice or other
communication concerning any actual, alleged, suspected, or threatened: (1)
violation of any one or more Environmental Laws; (2) liability of Tenant for
Environmental Damages; (3) activity of any other person that may result in
Environmental Damages; or (4) violation of any term, condition, covenant,
obligation, representation or warranty set forth in this Section, then Tenant
shall deliver to Landlord, within three (3) days of becoming aware of such
instance or receiving such notice or communication by Tenant, a written
description of said condition, violation, liability, activity or correct
information, together with copies of any such notice or communication. Receipt
of such notice shall not be deemed to create any obligation on the part of
Landlord to defend or otherwise respond to any such notice or communication.


5.6.6            Negative Covenants.


5.6.6.1 No Hazardous Material on Premises. Except in strict compliance with all
Environmental Laws, Tenant shall not cause or permit any Hazardous Material to
be brought upon, treated, kept, stored, disposed of, discharged, released,
produced, manufactured, generated, refined, or used in, on, about, or beneath
the Premises by Tenant or a "Tenant Representative". For purposes of this Lease,
the term "Tenant Representative" shall mean any one or more of its agents,
employees, officers, directors, shareholders, partners, members, owners,
affiliates, contractors, subcontractors, customers, guests, licensees, invitees,
assignees, successors or any other third person, other than Landlord or another
tenant of the Building (sometimes individually and collectively referred to in
this Lease as the "Tenant's Representatives").
 
5.6.6.2 No Violations of Environmental Laws. Tenant shall not cause or permit
the existence or the commission by Tenant, or any one or more of Tenant's
Representatives, of a violation of any one or more of the Environmental Laws in,
on, about or beneath the Premises, the Building, the Property and/or the
environs impacted by such violation or any portion thereof.
 
5.6.6.3 No Environmental or Other Liens. Notwithstanding any other term or
condition contained in this Lease, Tenant shall not create or suffer or permit
to exist with respect to the Premises, the Building, the Property and/or the
environs impacted by such lien, any lien, security interest, or other charge or
encumbrance of any kind, to the extent that such lien arises out of the actions
or omissions of Tenant or any one or more of Tenant's Representatives.
 
5.6.7            Landlord's Right to Inspect and to Audit Tenants Records.
Landlord shall have the right, in its sole and absolute discretion, but not the
obligation, to enter upon and conduct an inspection or compliance audit of the
Premises and to inspect and audit Tenant's records concerning Hazardous
Materials, at any reasonable time, except in the event of an emergency, to
determine whether Tenant is complying with the terms of the Lease, including,
without limitation, the compliance of the Premises and the activities thereon
with Environmental Laws and the existence of, or potential existence of,
Environmental Damages. If Landlord believes Tenant is in default with respect to
any of the terms and conditions of this Lease related to Hazardous Materials,
Environmental Laws or Environmental Damages, Landlord shall have the right, but
not the obligation, to retain at the sole cost and expense of Tenant which shall
be paid by Tenant to Landlord as Additional Rent, within five (5) days of
Landlord's demand, independent professional consultants to enter the Premises to
conduct such an inspection and audit and to inspect and audit any records or
reports prepared by or for Tenant concerning such compliance. Tenant hereby
grants to Landlord, its agents, employees, consultants, contractors and
subcontractors, the right to enter the Premises and to perform such tests on the
Premises as are necessary, in the opinion of Landlord, to assist in such
inspections and audits. Landlord shall use reasonable efforts to minimize
interference with the business of Tenant by such tests, inspections, and audits,
but Landlord shall not be liable for any interference caused thereby.
 
5.6.8            Landlord's Obligation. Landlord shall be responsible for
Environmental Damages to the extent arising from activities of Landlord,
activities of other tenants or activities which occurred prior to the
Commencement Date (and were not caused or exacerbated by Tenant or any one or
more of Tenant's Representatives) which: (1) result in the presence of Hazardous
Material in, on, about, or beneath the Premises or migrating to or from the
Premises in violation of Environmental Laws, or (2) result in the violation of
any one or more Environmental Laws pertaining to the Premises.


5.6.9            No Storage Tanks Without Written Approval. Tenant shall not
install any aboveground storage tanks, underground storage tanks or waste water
treatment facilities or other similar facilities in, on, about or beneath the
Premises without prior written consent of Landlord, which consent may be
withheld in Landlord's sole and absolute
discretion.                                                           -


5.6.10            Interpretation. The obligations imposed upon Tenant under this
Section 5.6 are in addition to and are not intended to limit, but to expand
upon, the obligations imposed upon Tenant under Section 5.4 and Section 5.5.


5.6.11            Survival of Environmental Obligations. The obligations of
Tenant as set forth in Section 5.6 and all of its subparagraphs shall survive
termination of this Lease and the expiration of the Term. Tenant's failure to
abide by the terms and conditions of this Section shall be restrainable or
enforceable, as the case may be, by injunction.


-11-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE VI MAINTENANCE, REPAIRS AND ALTERATIONS


SECTION 6.1 LANDLORD'S OBLIGATIONS.


(a)           Except as otherwise expressly provided in this Lease, Landlord
shall maintain and make all necessary repairs and replacements to the exterior
structure of the Building (including, the exterior walls and foundations, the
roof, gutters and downspouts), to the interior structural supports of the
Building, and to the parking lot, so as to keep same in good order, condition
and repair.

(b)           Except as otherwise expressly provided in this Lease, Landlord
shall maintain and make all necessary repairs and replacements to the Common
Areas, including, without limitation, snow and ice removal of the parking lot
and lawn mowing and weed control.


(c)           Any and all loss, injury, breakage or damage to the Premises or
the Building or the Property caused, directly or indirectly, by Tenant or any
one or more of Tenant's Representatives including, without limitation,
individuals and persons making deliveries to or from the Premises, except to the
extent that the foregoing is inconsistent with the provisions of the "Waiver of
Subrogation" set forth in Section 7.2 of this Lease, shall be repaired or
replaced by Landlord at the sole cost and expense of Tenant. Tenant shall pay
Landlord, as Additional Rent, all costs and expenses incurred by Landlord
pursuant to this Section, within five (5) days of Landlord's demand. This
provision shall not be in limitation of any other rights and remedies which
Landlord has or may have in such circumstances.


SECTION 6.2 TENANT'S OBLIGATIONS.


(a)           Except as otherwise expressly provided in this Lease, Tenant at
Tenant's sole cost and expense, shall keep the Premises in good order, condition
and repair and in a clean, safe and sanitary condition free of waste and shall
maintain and make all necessary repairs and replacements to the interior of the
Premises (including, without limitation, all doors (including, without
limitation, overhead and sliding), windows, window frames and glass, lights,
lighting fixtures, bulbs and/or tubes and ballasts; all fixtures, equipment and
improvements therein, including, without limitation, all plumbing, HVAC
equipment and ducts attached thereto (including, without limitation, any such
equipment which may be mounted outside the Building and which serves the
Premises); mechanical equipment (including, without limitation, dock bumpers,
lifts and seals); electrical, gas, water, sprinkler and sewer pipes, lines and
connections; fire extinguishers; interior wall, ceiling and floor surfaces and
coverings; and all signs of Tenant erected on the Premises. All repairs and
replacements shall be in quality equal to or better than the original equipment,
materials or work. Tenant shall at all times maintain sufficient heat in the
Premises to prevent freezing of sprinkler and water lines. If Tenant installs or
moves partitions or walls within the Premises, Tenant shall make, at its sole
cost and expense, but subject to Landlord's prior written approval, all
additions to or changes in location of heating, plumbing, sprinkler or
electrical lines and equipment made necessary by those installations. Tenant
shall, at Tenant's sole cost and expense, be responsible for the maintenance,
repair and replacement of, and snow and ice removal with respect to any
driveways, sidewalks, stairways, ramps and dock areas contiguous to the Premises
and over which Tenant has exclusive use and control. Tenant shall, at Tenant's
sole cost and expense, have the HVAC system inspected by a licensed and
qualified HVAC contractor on a semi-annual basis and shall provide a copy of
such contractor's semi-annual report to Landlord and Tenant shall, at Tenant's
sole cost and expense, make any repairs or replacements to the HVAC system
recommended by the HVAC contractor.


(b)           If Tenant installs a "sprinkler system" or the removal of the
demising walls or Tenant's use requires the installation of a sprinkler system
in the Premises, and if any governmental authority or Landlord's fire insurance
carrier require or recommend that any changes, modifications, alterations or
additional sprinkler heads or other equipment be made or supplied to the
sprinkler system by reason of Tenant's use, occupancy, business or operations or
the location of partitions, trade fixtures, or other contents of the Premises or
for any other reason, or if any such changes, modifications, alterations or
additional equipment become necessary to prevent the imposition of a penalty or
charge against the full credit for a sprinkler system in Landlord's fire
insurance premium or rate, Tenant shall, at Tenant's sole cost and expense,
promptly make and supply such changes, modifications, alterations and additional
sprinkler heads or other equipment.


SECTION 6.3 LANDLORD'S RIGHT OF ENTRY
 
In addition to Landlord's other rights of entry set forth in this Lease, if
Tenant fails to perform Tenant's obligations under this Lease, Landlord may (but
shall not be required to) enter upon the Premises, after three (3) days prior
written notice to Tenant (except for cases of emergency or imminent threat of
damage or injury to person or property where such notice will not be required)
and put the Premises in good order, condition and repair, which shall include
without limitation, the right to cause the Premises to comply with all
requirements set forth in any Laws. All costs and expenses incurred by Landlord,
plus the sum of ten percent (10%) of said costs and expenses representing
overhead and supervision by Landlord, shall be payable by Tenant as Additional
Rent within five (5) days of Landlord's demand; provided, however, if Tenant
commences to perform such obligations within such three (3) day period and
diligently pursues such performance to completion within a reasonable time and
to Landlord's reasonable satisfaction, Landlord shall not have the right to
perform such obligations.
 
-12-

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 6.4 ALTERATIONS, ADDITIONS OR IMPROVEMENTS
 
Tenant hereby agrees not to make any alterations, additions or improvements, nor
attach or affix any equipment or fixtures to the Premises or the Building
without, in each instance, having obtained the prior written consent of Landlord
to Tenant's plans and specifications (which response to Tenant's request for
consent shall not be unreasonably delayed) and also having obtained, prior to
the commencement of any work, any building permit(s) and approvals which may be
required by any Governmental Authority. Tenant shall make said alterations,
additions or improvements in accordance with all applicable Laws and insurance
regulations, in a good and workmanlike manner and in quality equal to or better
than the original construction of the Premises and shall comply with such
requirements as Landlord considers reasonably necessary or desirable, including,
without limitation, requirements as to the manner in which and the times at
which such work shall be done and the contractor or subcontractors to be
selected to perform such work. No material modifications, additions or deletions
to any previously approved plans and specifications shall be made without
Landlord's prior written consent, which response to Tenant's request for consent
shall not be unreasonably delayed. Tenant further agrees to promptly deliver to
Landlord "as built" plans and specifications subsequent to the completion of any
such alterations, additions or improvements. Nothing in this Section obligates
Landlord to consent to any alteration, addition or improvement requested by
Tenant. Tenant shall promptly pay all costs and expenses attributable to any
alterations, additions and improvements. All alterations, additions,
decorations, fixtures and equipment (except Tenant's trade fixtures) and
improvements in or upon the Premises, shall, unless Landlord elects to require
their removal, become the property of Landlord and shall remain upon the
Premises at the expiration or earlier termination of this Lease, without
compensation, allowance or credit to Tenant. However, if Landlord requests their
removal, Tenant shall, at its sole cost and expense, promptly do so and restore
the Premises to its original condition. If, upon Landlord's demand, Tenant does
not so remove all such items from the Premises, then Landlord may remove or
otherwise dispose of same at Tenant's sole cost and expense, including, without
limitation, the cost of restoring the Premises to its original condition.


SECTION 6.5 TRADE FIXTURES
 
All trade fixtures and equipment, signs, movable partitions, shelving and like
property installed on the Premises by Tenant and all inventory and other
personal property of Tenant, shall be removed by Tenant on the expiration or
earlier termination of this Lease and Tenant shall repair, at its sole cost and
expense, any and all damage to the Premises resulting from such removal. If
Tenant fails to remove all such items from the Premises, then Landlord may
remove or otherwise dispose of same at Tenant's sole cost and expense,
including, without limitation, the cost of restoring the Premises to its
original condition.


SECTION 6.6 LIENS
 
Tenant shall not suffer or permit to remain upon all or any part of the
Premises, the Building or the Property or Tenant's interest in this Lease, any
lien for work performed or materials supplied to or for Tenant or to or for the
Premises, the Building or the Property, or any other lien or encumbrance thereon
arising by reason of Tenant's use and occupancy thereof. In addition to being in
default under the Lease, Tenant, at its sole cost and expense, shall cause any
such lien or encumbrance to be removed and satisfied of record within thirty
(30) days after notice of the filing thereof. In the event such lien cannot be
released and removed through appropriate proceedings within such thirty (30) day
period, Tenant shall cause such lien to be bonded or insured over by a reputable
title insurer or surety reasonably satisfactory to Landlord, or provide Landlord
with a letter of credit, certificate of deposit or other comparable security in
the amount of one hundred percent (100%) of the amount of such lien. Tenant
thereinafter shall be entitled to contest such lien or encumbrance as long as
Tenant shall contest such lien or encumbrance diligently by appropriate
proceedings (provided such contest shall not cause any sale, foreclosure or
forfeiture of the Premises, the Building or the Property by reason of such
nonpayment) and cause the same to be removed or discharged prior to entry of any
order foreclosing the same. In the event that any such lien or encumbrance is
not so released and removed, bonded over or secured or insured against, or in
the event Tenant shall fail to contest such lien or encumbrance as herein
required, Landlord may, upon at least five (5) days' notice to Tenant, take all
action necessary to release and remove such lien or encumbrance and avail itself
of any security provided by Tenant (without any duty to investigate the validity
thereof), and Tenant shall within five (5) days of Landlord's demand, pay to
Landlord, as Additional Rent, all costs and expenses (including, without
limitation, reasonable attorneys' fees and expenses) incurred by Landlord in
connection with the release and removal of such lien or encumbrance.


ARTICLE VII LIABILITY, INSURANCE AND INDEMNITY


SECTION 7.1 LIABILITY AND INSURANCE
 
To the fullest extent permitted by law, the Tenant shall indemnify and hold
harmless the Landlord, its agents and employees from and against all claims,
damages, losses and expenses including, but not limited to, attorneys' fees
arising out of or resulting from Tenant's use and occupancy of the Premises;
provided that any such claim, damage, loss or expense is (i) attributable to
bodily injury, sickness, disease or death, or to injury to or destruction of
tangible property including the loss of use resulting therefrom and (ii) caused
in whole or in part by any negligent act or omission of the Tenant, anyone
directly or indirectly employed by Tenant or anyone for whose acts the Tenant
may be liable, regardless of whether or not it is caused in part by a party
indemnified hereunder. Such obligation shall not be construed to negate, abridge
or otherwise reduce any other right or obligation of indemnity that would
otherwise exist as to any party or person described in this Section. Tenant
further covenants and agrees that at all times during the Term, or any renewals
or extensions of the Term, it shall, at its sole cost and expense, maintain in
full force and effect insurance for the Premises of the types and in the amounts
described below:
 
-13-

--------------------------------------------------------------------------------

Table of Contents


(a)           Commercial General Liability Insurance (CGL), Business Auto
Insurance and, if necessary, Commercial Umbrella Liability Insurance, with a
limit of not less than $2,000,000 general aggregate and with a limit of not less
than $1,000,000 each occurrence. If such CGL insurance contains a general
aggregate limit, it shall apply separately to this location. Alternatively, if
the General Aggregate does not apply separately to this location, a general
aggregate limit of not less than $5,000,000 shall be acceptable. The CGL
insurance shall be written on ISO occurrence form CG 00 0112 04 (or a substitute
form providing equivalent coverage) and shall cover liability arising from
premises, operations, independent contractors, products-completed operations,
personal injury and advertising injury, liability assumed under an insured
contract, if such coverage is commercially reasonably available. Landlord,
Landlord's managing agent, Landlord's mortgagee(s) shall be included as an
insured under the CGL, as their interests may appear, using ISO additional
insured endorsement CG 20 11 or a substitute providing equivalent coverage, and
under the Commercial Umbrella, if any. This coverage shall apply as primary
insurance with respect to any other insurance or self-insurance programs
afforded to Tenant. There shall be no endorsement or modification of the CGL to
make it excess over other available insurance; alternatively, if the CGL states
that it is excess or pro rata, the policy shall be endorsed to be primary with
respect to the additional insured. There shall be no endorsement or modification
of the CGL limiting the scope of coverage for liability arising from pollution.
 
(b)           Commercial Property Insurance on Tenant's trade fixtures,
merchandise, equipment, improvements and all other personal property located in
or comprising a part of the Premises and either belonging to Tenant or in the
care, custody and control of Tenant. The Commercial Property Insurance shall, at
a minimum, cover the perils insured under the ISO special causes of loss form
(CP 10 30), and shall cover the replacement cost of the property insured.


(c)           Tenant's Contractor's Insurance. Tenant shall require any
contractor or subcontractor of Tenant performing work on the Premises to carry
and maintain, at no cost or expense to Landlord:


(i)           Commercial General Liability Insurance, including contractor's
liability coverage, completed operations coverage, and contractor's protective
liability coverage with a limit of not less than $1,000,000 each occurrence, and
 
(ii)           Workers Compensation Insurance or similar insurance in form and
amounts required by law. Tenant shall also obtain Employers Liability Insurance
with limits not less than $1,000,000 each accident for bodily injury by accident
or $1,000,000 each employee for bodily injury by disease. Landlord, Landlord's
managing agent, Landlord's mortgagee(s) and such other person or entity as shall
be required by Landlord shall be included as an additional insured under the
insurance set forth in subparagraph (c) (i).


(d)           Pollution Legal Liability Insurance (PLL) with a limit of not less
than $1,000,000 per loss, with an annual aggregate of not less than $1,000,000.
The PLL insurance shall be applicable to bodily injury; property damage,
including, without limitation, loss of use of damaged property or of property
that has not been physically injured or destroyed; cleanup costs; and defense,
including, without limitation, costs and expenses incurred in the investigation,
defense or settlement of claims; all in connection with any loss arising from
the insured facility. Coverage shall apply to sudden and non-sudden pollution
conditions resulting from the escape or release of smoke, vapors, fumes, or
Hazardous Materials. If coverage is written on a claims-made basis, Tenant
warrants that any retroactive date applicable to coverage under the policy
precedes the effective date of this Lease; and that continuous coverage will be
maintained or an extended discovery period will be exercised for a period of
five (5) years beginning from the time that the Lease expires or earlier
terminates. Landlord, Landlord's managing agent, Landlord's mortgagee(s) and
such other person or entity as shall be required by Landlord shall be included
as an additional insured under the PLL.


(e)           Tenant's insurance will be written by companies having an A.M.
Best rating of A - VII or better and having authority to do business in the
State of Ohio.


(f)           Prior to taking occupancy, Tenant shall furnish Landlord with a
certificate(s) of insurance, executed by a duly authorized representative of
each insurer, showing compliance with the insurance requirements set forth
above. All certificates shall provide thirty (30) days written notice to
Landlord prior to cancellation or material change of any insurance referred to
therein. Failure of Landlord to demand such certificate or other evidence of
full compliance with these insurance requirements or failure of Landlord to
identify a deficiency from evidence that is provided shall not be construed as a
waiver of Tenant's obligation to maintain such insurance. Failure to maintain
the required insurance may result in termination of this Lease at Landlord's
option.


(g)           Tenant shall provide certified copies of all insurance policies
required above within thirty (30) days of Landlord's written request for said
copies. By requiring insurance herein, Landlord does not represent that coverage
and limits will necessarily be adequate to protect Tenant and such coverage and
limits shall not be deemed as a limitation on Tenant's liability under the
indemnities granted to Landlord in this Lease.


SECTION 7.2 WAIVER OF SUBROGATION
 
Landlord and Tenant hereby waive all causes of action and rights of recovery
which either has or may have or which may hereinafter arise, and on behalf of
any person or entity claiming through or under them by way of subrogation or
otherwise, for any loss or damage to the Building, or any portion thereof,
property or operations therein, by reason of any peril insured against by their
respective Commercial Property Insurance policies, regardless of cause or
origin, including, without limitation, any act of negligence by either party,
but only to the extent of any recovery under such policy then in effect, and
only if such waiver shall not invalidate or impair the coverage on any such
policy of insurance. Each party to this Lease shall give to its respective
Commercial Property Insurance company notice of the terms of the mutual releases
contained in this Section 7.2 and have such policies endorsed, if necessary, to
prevent the invalidation of such insurance by reason of the provisions of this
Section 7.2. Landlord and Tenant hereby agree to indemnify the other against any
loss or expense, including reasonable attorneys' fees, resulting from the
failure to obtain such waiver.
 
-14-

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 7.3 LOSS OR DAMAGE TO PROPERTY


Tenant hereby agrees that all personal property of every kind or description
which may at any time be kept in or about the Premises including, without
limitation trade fixtures, merchandise, equipment, improvements and motor
vehicles, shall be there at the sole risk of Tenant, or at the risk of those
claiming under Tenant, and Landlord shall not be liable for the care, safety or
theft of said property, nor for any damage or injury thereto. In addition,
Landlord shall have no liability for any damage to said property or loss
suffered by Tenant arising directly or indirectly from the bursting, overflowing
or leaking of water, sewer or steam drains or pipes, heating and plumbing
fixtures, and roof leaks; electrical wiring and equipment; heat or cold; gas or
odors; any act of any other tenant or occupant of the Building; and any other
manner whatsoever, but only to the extent not waived by the Waiver of
Subrogation contained in Section 7.2 hereof.
 
SECTION 7.4 INDEMNITY
 
Tenant and its respective successors and assigns shall indemnify, defend and
hold Landlord and Landlord's shareholders, partners, members, owners,
affiliates, officers, directors, employees, agents and representatives
(collectively "Landlord's Indemnitees") and the successors and assigns of
Landlord and Landlord's Indemnitees harmless from and against any and all
claims, demands, causes of action, actions, administrative proceedings (formal
or informal), losses, costs, damages, expenses (including, without limitation,
sums paid in settlement and reasonable fees for attorneys, consultants, experts
and accountants [including, without limitation, any fees and expenses incurred
in enforcing this indemnity]), injuries, judgments, liabilities, obligations,
penalties, fines or claims of any other kind or nature (including, without
limitation, all governmental claims and all third party claims), foreseen or
unforeseen (including, without limitation, injury to or death of any person or
damage to person or property in or about the Premises, the Building and/or their
environs) which may be imposed upon, incurred by or asserted against Landlord or
any one or more of Landlord's Indemnitees, to the extent the foregoing was
directly or indirectly caused by, arose or resulted from, or was connected with:
(a) any act or omission of Tenant or any Tenant Representative; (b) Tenant's use
and occupancy of the Premises, the Building or the Property; (c) the conduct of
Tenant's business; or (d) any default by Tenant in the performance of Tenant's
obligations under this Lease.


ARTICLE VIII DAMAGE OR DESTRUCTION
 
SECTION 8.1 CASUALTY DAMAGE AND RESTORATION
 
If the Premises or the Building shall be destroyed or substantially damaged by
any cause, so as to be unfit in whole or in part for occupancy by Tenant, then
the following terms and conditions shall apply:
 
(a)            If, in Landlord's reasonable judgment, such destruction or damage
could reasonably be repaired within one hundred twenty (120) days from the date
of said destruction or damage, then Tenant shall not be entitled to surrender
possession of the Premises, nor shall Tenant's liability to pay rent under this
Lease cease, and Landlord shall repair the same with all reasonable speed and
shall use all reasonable efforts to complete such repairs within one
hundred-twenty (120) days from the date of said destruction or damage. If,
during such period, Tenant shall be unable to use all or any portion of the
Premises, a proportionate allowance, as reasonably determined by Landlord, shall
be credited to Tenant against the Rent due from Tenant based upon the time
during which and the portion of the Premises that is not usable.


(b)            If, in Landlord's reasonable judgment, such destruction or damage
cannot reasonably be repaired within one hundred twenty (120) days from the date
of said destruction or damage, Landlord shall notify Tenant within thirty (30)
days after the date of such destruction or damage whether or not Landlord will
repair or rebuild. If Landlord elects not to repair or rebuild, this Lease shall
be terminated as of the date of such damage or destruction. If Landlord shall
elect to repair or rebuild, Landlord shall specify the time within which such
repairs or reconstruction will be completed, and Tenant shall have the option,
within thirty (30) days after the receipt of such notice, to elect either to
terminate this Lease or to extend the Term by a period of time equal to the time
period from the date of such destruction or damage until the date the Premises
or the Building, as the case may be, are substantially restored to their former
condition. In the event Tenant elects to extend the Term, Landlord shall restore
the Premises or the Building, as the case may be, to their former condition
within the time specified in the notice, subject to Force Majeure (as
hereinafter defined). If, during such period, Tenant shall be unable to use all
or any portion of the Premises, a proportionate allowance as reasonably
determined by Landlord, shall be credited to Tenant against the Rent due from
Tenant, based upon the time during which and the portion of the Premises that is
not usable.


(c)            In addition to all rights to terminate this Lease set forth in
the two (2) preceding paragraphs, if the Premises or the Building are destroyed
or damaged during the last eighteen (18) months of the Term or any extension
thereof and the cost to repair or replace the damage or destruction shall exceed
fifty percent (50%) of the value of the Premises or the Building, as the case
may be, immediately prior to the damage or destruction, then Landlord shall have
the right to terminate this Lease as of the date of such damage or destruction
by giving notice thereof to Tenant within thirty (30) days after the date of
said damage or destruction, in which event the Lease shall terminate as of the
date of the damage or destruction.


(d)            Notwithstanding anything contained to the contrary in this
Section, Landlord may terminate this Lease in the event that following any such
damage or destruction, Landlord's mortgagee requires Landlord to make advance
payments upon or full payment of the outstanding mortgage balance.
 
(e)            No damages, compensation or claim shall be payable to Tenant for
any inconvenience or loss of business or profit or annoyance of Tenant arising
from any repair, rebuilding or restoration of the Premises or the Building,
except for the Rent abatement specifically set forth in subparagraph (a) and (b)
above.

-15-

--------------------------------------------------------------------------------

Table of Contents


(f)            Notwithstanding anything to the contrary, if the damage is due to
the fault or neglect of Tenant or any one or more of Tenant's Representatives,
then there shall be no apportionment or abatement of the Rent pursuant to
subparagraphs (a) and (b) above, and to the extent that Landlord is not
reimbursed by insurance proceeds with respect to the repairs or replacements,
within five (5) days of demand by Landlord, Tenant shall pay Landlord, as
Additional Rent, the difference.

ARTICLE IX DEFAULTS: REMEDIES


SECTION 9.1 DEFAULTS


The occurrence of any one or more of the following events shall constitute a
default hereunder by Tenant:


(a)            Failure by Tenant to pay any Base Rent or Additional Rent payable
by Tenant hereunder, as and when due, and such failure shall continue for a
period of five (5) business days after written notice thereof by Landlord to
Tenant or the storage by Tenant of pallets or other materials outside the
Premises in violation of local governmental regulations and the failure to
remove said pallets or other materials within five (5) business days of receipt
of written notice from Landlord; or


(b)            Failure by Tenant to observe or perform any of the terms or
conditions of this Lease to be observed or performed by Tenant, other than the
payment of Base Rent or Additional Rent (which is governed by subparagraph (a)
above) or any violation of Environmental Law (which shall be governed by
subparagraph (c) below) and such failure shall continue for a period of
forty-five (45) days after written notice thereof from Landlord to Tenant;
provided, however, that if the nature of Tenant's default is such that more than
forty-five (45) days are reasonably required for its cure, then Tenant shall not
be deemed to be in default if Tenant has commenced such cure within said
forty-five (45) day period and thereinafter diligently pursues such cure to
completion within a period of not more than forty-five (45) additional days; or


(c)            (i) The making by Tenant of any general assignment for the
benefit of creditors; (ii) the filing by or against Tenant of a petition to have
Tenant adjudged a bankrupt or a petition for reorganization under any
bankruptcy, insolvency, receivership or other Laws relating to the readjustment
of indebtedness generally; (iii) the appointment of a trustee or receiver to
take possession of substantially all of Tenant's assets located at the Premises
or of Tenant's interest in this Lease; or (iv) the attachment, execution or
other judicial seizure of all or a portion of Tenant's assets at the Premises or
of Tenant's interest in this Lease; or (v) Tenant shall violate or fail to
comply with any one or more of the Environmental Laws. For purposes of this
subparagraph (c), "Tenant" shall include any parent company of Tenant; or


(d)            Tenant shall vacate or abandon the Premises. Tenant's failure to
occupy the Premises for a period of thirty (30) consecutive days shall be deemed
conclusive evidence of abandonment unless Tenant continues to pay rent; or

(e)            An assignment of this Lease or a subletting of all or any portion
of the Premises without Landlord's prior written consent.


SECTION 9.2 REMEDIES
 
In the event of Tenant's default hereunder, Landlord, at Landlord's option, may
terminate this Lease, or without terminating this Lease, may re-enter and
re-take possession of the Premises by any means permitted under this Lease, at
law, in equity or otherwise and in either event may dispossess Tenant therefrom
and neither Tenant nor any person claiming under or through Tenant shall
thereinafter be entitled to possession of the Premises. If Tenant fails to
remove pallets or other materials stored outside the Premises within five (5)
business days of receipt of written notice to remove the same, Landlord may
remove said pallets or other materials from the Premises at Tenant's expense. If
Landlord elects to terminate this Lease, or if this Lease is otherwise
terminated pursuant to law by reason of any default on the part of Tenant, then
Tenant shall pay to Landlord, as damages, and Landlord shall be entitled to
recover, the then present value of the Rents reserved (including, without
limitation, Base Rent and Additional Rent) hereunder for the entire remainder of
the Term as if this Lease had not been terminated. No re-entry or re-taking of
possession of the Premises by Landlord shall be deemed to be an election by
Landlord to terminate this Lease, which election may be made only by written
notice thereof given to Tenant. If Landlord elects to re-enter and re-take
possession of the Premises without terminating this Lease, Tenant shall not be
deemed released from its obligations to pay the Rents reserved (including,
without limitation, Base Rent and Additional Rent), and other charges payable by
Tenant hereunder and otherwise to perform the provisions of this Lease on
Tenant's part to be performed hereunder, and all Rents reserved (including,
without limitation, Base Rent and Additional Rent) for the entire remainder of
the Term hereof shall, at Landlord's option, become immediately due and payable.
In no event shall Landlord be required to postpone or delay any suit for such
damages until the date when the Term would have expired, or until such Rents
would have become payable, had not the within Lease been so terminated. If
Landlord shall dispossess Tenant from the Premises as aforesaid, or if Tenant
shall abandon or vacate the Premises, Landlord shall use commercially reasonable
efforts, as set forth in Section 9.6 herein, to re-let all or any part of the
Premises for such rents (including, without limitation, any reasonable rent
concessions) and upon such other terms and conditions as Landlord, in Landlord's
sole and absolute discretion, deems suitable and acceptable and for any use and
purpose which Landlord deems appropriate. In the event of any such re-letting
without the termination of this Lease, any rents received by Landlord for the
Premises shall be applied first to the costs and expenses incurred by Landlord
by reason of said repossession, re-taking and re-letting, including, without
limitation, brokerage costs and reasonable attorneys' fees and the costs and
expenses of any repairs or restoration or alterations of said Premises, and then
to the amount of Rents and other charges payable by Tenant hereunder. The
failure of Landlord to re-let or, if re-let, to collect the rent under such
re-letting, shall not release or affect Tenant's liability hereunder for all
such Rents, charges, costs and expenses.

-16-

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 9.3 REPEATED DEFAULT


Notwithstanding anything to the contrary set forth in this Lease, if Tenant
shall be in default in the timely payment of any Rent due Landlord pursuant to
this Lease, and if any such default, after written notice as set forth above in
Section 9.1 (a) shall occur two (2) times in any period of twelve (12)
consecutive months, then, notwithstanding that such default shall have been
cured within the period after such notice, any further default within said
twelve (12) month period shall be deemed to be a Repeated Default. In the event
of a Repeated Default, Tenant shall not have the right to cure same and
Landlord, without giving Tenant any further notice and without affording Tenant
any opportunity to cure such default, may exercise any rights or remedies
available to Landlord pursuant to Section 9.2 hereof, including, without
limitation, the right to terminate this Lease or to require Tenant to increase
its security deposit to an amount satisfactory to Landlord, in Landlord's sole
and absolute discretion.
 
SECTION 9.4 REMEDIES CUMULATIVE


No right or remedy conferred upon Landlord is considered exclusive of any other
right or remedy, but shall be in addition to every other right or remedy
available to Landlord under this Lease, at law, in equity or otherwise. Any
right or remedy of Landlord may be exercised from time to time, as often as the
occasion may arise. The exercise of any of the rights or remedies of Landlord
shall not prevent the concurrent or subsequent exercise of any other right or
remedy. The granting of any right, remedy, option or election to Landlord under
this Lease shall not impose any obligation on Landlord to exercise the right,
remedy, option or election.


SECTION 9.5 RENT DEMAND/ACCORD AND SATISFACTION


(a)            No payment by Tenant or receipt by Landlord of a lesser amount
than the Rent herein stipulated shall be deemed to be other than on account of
the stipulated Rent nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction. Landlord may accept such check or payment, including without
limitation any partial payment or payments, without prejudice to Landlord's
right to recover the balance of such Rent, or pursue any other right or remedy
provided for in this Lease or available at law, in equity or otherwise, to
collect the balance of such Rent.
 
(b)            After the service of any notice or commencement of any suit or
final judgment therein, Landlord may receive and collect any Rent due and such
collection or receipt shall not operate as a waiver of nor affect such notice,
suit or judgment.


SECTION 9.6 MITIGATION OF DAMAGES
 
In the event of Tenant's default, the parties hereby agree and stipulate that
once Tenant has completely vacated the Premises and relinquished possession and
control thereof to Landlord, Landlord's efforts to mitigate its damages pursuant
to Section 9.2, need not exceed the following: (a) include availability of space
in regular broker informational mailings; (b) contact adjoining tenants, if any;
and (c) place appropriate signage on the Property advertising availability of
space.


ARTICLE X ASSIGNMENT AND SUBLETTING


SECTION 10.1 ASSIGNMENT AND SUBLETTING
 
Tenant hereby agrees not to voluntarily or by operation of law (i) assign this
Lease, or any interest therein; (ii) sublet the Premises, or any part thereof;
(iii) permit the use or occupancy of the Premises or any part thereof by any
person or entity other than Tenant; or (iv) permit any change to be made to the
controlling interest in the entity which is Tenant; without first obtaining the
written consent of Landlord, which consent may not be unreasonably withheld. Any
such assignment, subletting, use, occupancy or change by Tenant without
Landlord's prior written consent shall be void and shall constitute a default
under this Lease. If Landlord consents to an assignment or subletting, Tenant
shall nevertheless remain fully and primarily responsible and liable for the
payment of Rent and the performance of all of Tenant's obligations under this
Lease; provided, however, that in the event of a default under this Lease,
Landlord may, at its option, collect Rent directly from the assignee or
subtenant and such action shall not be construed as a novation or release of
Tenant, nor shall the acceptance of Rent by Landlord or performance of any other
obligation under this Lease from or by any person other than Tenant be deemed to
be a waiver by Landlord of any provision of this Lease nor shall it be deemed to
be a consent to an assignment of this Lease or the subletting of all or a
portion of the Premises. In the event of consent by Landlord to an assignment or
subletting, Tenant shall deliver to Landlord a duplicate original of the
assignment by Tenant and assumption by Tenant's assignee of Tenant's obligations
under this Lease, or a duplicate original of the sublease, as the case may be.
In the event Landlord consents to any assignment or subletting by Tenant, any
option to renew this Lease or right to extend the Term or any right of first
refusal to which Tenant may be entitled shall automatically terminate unless
otherwise agreed to in writing by Landlord. If any sublease or assignment
involves base rent or additional rent which exceeds the Base Rent or Additional
Rent payable hereunder, such excess rent shall be paid to Landlord when received
by Tenant as Additional Rent hereunder. It shall be a condition to any consent
byLandlord that Tenant shall reimburse Landlord within five (5) days of
Landlord's demand for any and all costs and expenses, including, without
limitation, reasonable attorney fees for the review and preparation of
documents, which may be incurred by Landlord in connection with any request for
consent to an assignment, subletting or change to the controlling interest in
the business entity which is Tenant, whether or not such consent is granted.
Tenant further agrees that a minimum fee of Two Hundred Fifty and 00/100 Dollars
($250.00) shall be payable to Landlord for each and every request for such
consent, which fee shall be paid simultaneously with such request.
 
-17-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE XI NOTICE AND PLACE OF PAYMENT


SECTION 11.1 NOTICES


Any notice or demand which is or may be required by this Lease or by any
applicable Laws shall be given in writing addressed to the party to whom it is
directed and shall be deemed to have been given if delivered in person or mailed
by Registered or Certified Mail, postage prepaid, return receipt requested, or
sent via facsimile transmission to the party who is entitled to receive such
notice at the address specified in Section 7 of Exhibit A, or at such other
address as either party may hereinafter designate by written notice to the
other. Notice given by facsimile will be deemed to be received only upon the
sender's receipt of a transmission report, generated by the sender's facsimile
machine, which confirms that the facsimile was successfully transmitted in its
entirety. If Landlord's or Tenant's telephone number where facsimile
transmissions may be received shall change from the telephone number listed in
Section 7 of Exhibit A, it shall notify the other party of the new telephone
number within three (3) days of the change.


SECTION 11.2 PLACE OF PAYMENT


All Rent and other payments required to be made by Tenant to Landlord shall be
delivered or mailed to Landlord's property manager at the address specified in
Section 7 (e) of Exhibit A or any other address Landlord may specify from time
to time by written notice given to Tenant.


ARTICLE XII SUBORDINATION. ATTORNMENT AND ESTOPPEL


SECTION 12.1 SUBORDINATION
 
Landlord shall have the right, at any time, and from time to time, to mortgage
the Premises, the Building or the Property and this Lease and Tenant's interest
hereunder shall be subject and subordinate, in all respects, to any and all such
mortgage(s) which may now or hereinafter affect the Premises, the Building or
the Property. The foregoing shall be self-operative and no further instruments
shall be necessary. Tenant shall, and hereby agrees to, at no charge to
Landlord, execute and deliver, within ten (10) days after written request from
Landlord, or any such mortgagee, any instrument or release so requested by
Landlord, or any such mortgagee, subordinating the within Lease in favor of any
such mortgage(s) or any renewals, extensions, modifications or replacements
thereof. If Tenant shall fail or neglect to execute, acknowledge and deliver any
such instrument or release, Landlord may, as attorney-in-fact of Tenant,
execute, acknowledge and deliver the same and Tenant hereby irrevocably
nominates and appoints Landlord as Tenant's proper and legal attorney-in-fact
for such purpose. Tenant's failure to execute, acknowledge and deliver such
instrument or release within the ten (10) day period shall be considered a
monetary default under Section 9.1 (a) of this Lease. In addition, Landlord may
assign this Lease, or the Rents reserved hereunder, or both, in Landlord's sole
and absolute discretion, as additional security for any such mortgage or
otherwise.
 
SECTION 12.2 ATTORNMENT
 
Should any party acquire title to the Premises, the Building or the Property
pursuant to the exercise of any rights conferred by any mortgage(s) or security
interest(s), this Lease shall not be terminated or affected due to a foreclosure
or sale, or similar proceedings, rather any such party shall be vested with the
rights and obligations conferred upon Landlord pursuant to this Lease. Tenant
hereby agrees to attorn to any such mortgagee, owner or other person or entity
as its new landlord, and this Lease shall continue in full force and effect as a
direct lease between Tenant and any new landlord, or such other person or
entity, upon all terms, conditions, covenants and obligations in this Lease.


SECTION 12.3 ESTOPPEL CERTIFICATE
 
At any time, and from time to time, upon request of Landlord, Tenant agrees to
execute and deliver to Landlord within ten (10) days after request, a statement
in writing certifying to any party specified by Landlord (including, without
limitation, any holder or prospective holder of any mortgage on the Premises,
the Building or the Property or any purchaser or prospective purchaser of the
Premises, the Building or the Property or any interest therein): (i) that this
Lease is unmodified and in full force and effect (or if there have been
modifications, a description thereof), (ii) the date to which Rent has been
paid, (iii) that Landlord is not in default under any provision of this Lease
(or if in default, the nature thereof in detail), and (iv) such other matters
that Landlord may reasonably request. If Tenant shall fail or neglect to execute
and deliver any such certificate, Landlord may, as attorney-in-fact of Tenant,
execute, acknowledge and deliver such certificate on behalf of Tenant and Tenant
hereby irrevocably nominates and appoints Landlord as Tenant's proper and legal
attorney-in-fact for such purpose. Tenant's failure to execute, acknowledge and
deliver such certificate within the ten (10) day period shall be considered a
monetary default under Section 9.1 (a) of this Lease.
 
-18-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE XIII SIGNAGE
 
SECTION 13.1 SIGNAGE
 
Tenant may erect, at its sole cost and expense, an appropriate sign advertising
Tenant's business on the portions of the Premises designated by Landlord for the
placement of Tenant's signs. The size, number, design and location of all signs
shall require Landlord's written approval prior to installation. Tenant shall
ensure that all signs shall comply with all Laws and all necessary permits or
licenses shall be obtained by Tenant. Tenant shall maintain all signs in good
condition and repair at all times. Upon vacating the Premises, Tenant shall, at
its sole cost and expense, remove all signs and repair all damages caused by
such installation and removal. No signs shall be painted on the exterior of the
Building. The use of portable or freestanding signs is strictly prohibited.

ARTICLE XIV FINANCING AND FINANCIAL STATEMENTS


SECTION 14.1 LANDLORD FINANCING


Landlord shall have the right, at any time and from time to time, to obtain
financing secured in whole or in part by its interest in the Premises, the
Building or the Property or under this Lease, and in connection therewith to
mortgageor otherwise collaterally transfer its interest in the Premises, the
Building or the Property or collaterally assign its interest under this Lease.
With respect to any financing by Landlord, Tenant shall, within ten (10) days of
Landlord's request therefor, execute, acknowledge and deliver to Landlord such
amendments or modifications of this Lease as may be reasonably requested by the
holder of the indebtedness created or to be created, but in no event shall any
such amendment or modification materially and adversely affect or alter the
rights and obligations of Tenant under this Lease. Tenant's failure to comply
with this Section shall be considered a monetary default under Section 9.1 (a)
of this Lease.


SECTION 14.2 ANNUAL FINANCIAL STATEMENTS
 
Tenant shall furnish to Landlord annually, within ninety (90) days after the end
of each fiscal year of Tenant, copies of its most recent financial statements,
in reasonable detail, and Landlord may deliver any such financial statements to
any existing or prospective mortgagee, assignee or purchaser of the Premises
and/or the Building. Such f i nancial statements shall be prepared in accordance
with generally accepted accounting principles consistently applied and shall be
certified to by Tenant. In addition, Tenant hereby agrees to cooperate with
Landlord's existing or potential mortgagees and/or assignees and to comply with
reasonable requests for financial information. Tenant's failure to comply with
this Section shall be considered a monetary default under Section 9.1 (a) of
this Lease.


ARTICLE XV RELOCATION


SECTION 15.1 RELOCATION


Intentionally omitted.


ARTICLE XVI WAIVERS
 
SECTION 16.1 NO WAIVER BY LANDLORD
 
The rights, remedies, options or elections of Landlord in this Lease are
cumulative. No waiver of any of the terms, covenants, provisions, conditions,
rules and regulations required by this Lease, and no waiver of any legal or
equitable right, relief or remedy shall be implied by the failure of Landlord to
assert any rights, or to declare any forfeiture, or for any other reason at the
time or in the future. No waiver of any of said terms, covenants, provisions,
conditions, rules and regulations shall be valid unless it shall be in writing
signed by Landlord. No waiver by Landlord or forgiveness of performance by
Landlord with respect to Tenant may be claimed or pleaded by Tenant to excuse a
subsequent failure of performance of any of the terms, covenants, provisions,
conditions, rules and regulations of this Lease.


SECTION 16.2 WAIVER OF JURY
 
Landlord and Tenant agree, that to the extent permitted by the Laws and by
applicable policies of insurance, each shall and hereby does waive trial by jury
in any action, proceeding or counterclaim brought by either against the other or
on any matter arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant hereunder, Tenant's use or occupancy of the
Premises and/or any claim of injury or damage.


-19-

--------------------------------------------------------------------------------

Table of Contents


ARTICLE XVII EMINENT DOMAIN/CONDEMNATION


SECTION 17.1 EMINENT DOMAIN/CONDEMNATION
 
In the event that the Premises, the Building or the Property or any part thereof
shall at any time after the execution of this Lease be taken for public or quasi
public use or condemned under eminent domain or conveyed under threat of such a
taking or condemnation (the "Condemnation"), Tenant shall not be entitled to
claim, or have paid to Tenant, any compensation or damages whatsoever for or on
account of any loss, injury, damage, taking or conveyance of any right, interest
or estate of Tenant, and Tenant hereby relinquishes and hereby assigns to
Landlord any rights to any such compensation or damages. Landlord shall be
entitled to claim and have paid to it for the use and benefit of Landlord all
compensation and damages for and on account of any right, title, interest or
estate of Tenant in or to said Premises, the Building or the Property. Tenant
upon request of Landlord will execute any and all releases, transfers or other
documents as shall be required by such public or quasi-public authority to
effect and give further evidence and assurances of the foregoing.
Notwithstanding the above, Tenant shall have the right to make a claim against
the condemning authority, but not against Landlord, on account of interruption
of Tenant's business, moving and relocation expenses and for depreciation to and
removal of Tenant's trade fixtures, provided that such claim shall not reduce
the amount of such claim by Landlord. If such Condemnation affects all or
substantially all of the Premises, the Building or the Property, this Lease
shall be terminated as of the date of such Condemnation. If such Condemnation
does not affect all or substantially all of the Premises, the Building or the
Property, this Lease shall not be terminated, but the Base Rent shall be reduced
by a sum which represents the amount of rentable square feet taken through any
condemnation proceeding multiplied by the appropriate rental rate for that
square footage. Notwithstanding anything contained to the contrary in this
Section, Landlord may terminate this Lease in the event that following any such
Condemnation, Landlord's mortgagee requires Landlord to make advance payments
upon or full payment of the outstanding mortgage balance.

ARTICLE XVIII MISCELLANEOUS


SECTION 18.1 ENTIRE AGREEMENT/EXHIBITS


This Lease, including all exhibits, riders and addenda which are attached hereto
and which are hereby incorporated herein by reference in their entirety,
constitute the entire agreement between the parties; it supersedes all
previous understandings and agreements between the parties, if any, and no oral
or implied representation or understandings shall vary its terms; and it may not
be amended, modified, renewed or extended except by a written instrument
executed by both parties hereto.
 
SECTION 18.2 MEMORANDUM OF LEASE
 
This Lease shall not be recorded, but, if requested by either party, a
Memorandum of Lease, setting forth a description of the Premises, the Term and
any renewal rights hereof, and such other provisions hereof as may be required
or appropriate for such purposes, excluding any reference to the rent payable
hereunder may be recorded. The cost of preparation and recording shall be borne
by the party requesting same. In addition, if requested by Landlord, Tenant
shall execute a Discharge of the Memorandum of Lease, which will be held in
escrow upon terms mutually acceptable to the parties. Notwithstanding the
foregoing, Tenant shall provide Landlord with an executed and recorded Discharge
of the Memorandum of Lease upon the expiration or earlier termination of this
Lease. If Tenant fails to provide Landlord with an executed and recorded
Discharge of the Memorandum of Lease upon the expiration or earlier termination
of this Lease, Tenant authorizes Landlord to Discharge the Memorandum of Lease
at Tenant's cost, which shall include, but not be limited to, any attorneys'
fees incurred to prepare and file the Discharge of the Memorandum of Lease.


SECTION 18.3 SUCCESSORS AND ASSIGNS
 
This Lease and the respective rights and obligations of the parties hereto shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto; provided, however, that an assignment, sublease or
transfer of an interest in the Premises or in Tenant by Tenant in violation of
the provisions of this Lease shall not vest any right, title or interest in the
assigns.
 
SECTION 18.4 SEVERABILITY OF INVALID PROVISIONS


If any provision of this Lease shall be held to be invalid, void or
unenforceable by a court of competent jurisdiction, the remaining provisions
hereof shall not be affected or impaired, and such remaining provisions shall
remain in full force and effect.
 
SECTION 18.5 CHOICE OF LAW
 
This Lease is governed by and shall be construed and enforced in accordance with
the laws of the State of Ohio. The parties hereto agree that neither of them
shall commence any action whatsoever, at law, in equity or otherwise, for any
matter or assert any claims relating to or arising from this Lease or the
relationship of the parties, in any court other than those located in the County
of Cuyahoga, State of Ohio. The parties hereto hereby consent to the
jurisdiction of the state and federal courts located in Cuyahoga County, State
of Ohio, for the litigation of any claims that exist or arise between them now
or in the future. The parties hereby stipulate that venue, as well as
jurisdiction, is proper only in Cuyahoga County, State of Ohio. Notwithstanding
the foregoing, any action in forcible entry and detainer shall be filed in the
Court having jurisdiction where the Premises are located.
 
-20-

--------------------------------------------------------------------------------

Table of Contents


SECTION 18.6 DUPLICATES
 
This Lease may be executed in several duplicates, all of which shall be deemed
to be but one (1) original Lease.
 
SECTION 18.7 BROKERS/LEASING FEES
 
Tenant represents and warrants to Landlord that no broker procured, negotiated
or was instrumental in procuring, negotiating or consummating this Lease except
as set forth in Section 8 of Exhibit A, and Tenant further represents and
warrants to Landlord that unless otherwise agreed between Landlord and the
broker(s) aforesaid prior to the date hereof, Landlord shall not be liable to
any broker or other party for any commission or fee or other compensation in
respect of the renewal of this Lease or extension of the Term. Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all
claims, demands, causes of action, actions, losses, costs, damages, expenses,
liabilities and obligations, that may be based upon or alleged to be based upon
any broker's or other party's commission or fee or other compensation in respect
of this Lease, other than aforesaid, arising out of or alleged to arise out of
any act or omission of Tenant or any one or more of Tenant's Representatives.
 
SECTION 18.8 GUARANTEE


Intentionally omitted.
 
SECTION 18.9 AUTHORITY OF TENANT


Tenant is a corporation. Each individual executing this Lease on behalf of said
corporation represents and warrants that he is duly authorized to execute and
deliver this Lease on behalf of said corporation, in accordance with the
governing documents of said corporation, and that this Lease is binding upon
said corporation and that the corporation is authorized to do business in the
State of Ohio.

SECTION 18.10 CERTAIN WORDS, GENDER AND HEADINGS
 
As used in this Lease, the word "person" shall mean and include, where
appropriate, an individual, corporation, partnership, limited liability company
or other entity; the plural shall be substituted for the singular and the
singular for the plural, where appropriate; and words of any gender shall
include any other gender. The topical headings of the several articles, sections
and paragraphs of this Lease and the Table of Contents of this Lease are
inserted only as a matter of convenience and reference, and do not affect,
define, limit or describe the scope or intent of this Lease.


SECTION 18.11 LANDLORD LIABILITY
 
It is expressly understood and agreed by Tenant that nothing contained in this
Lease shall be construed as creating any recourse against Landlord or its
shareholders, partners, members, owners, affiliates, officers, directors,
employees, agents and representatives and their respective heirs, executors,
administrators, successors and assigns, personally, for any breach by Landlord
of any term, covenant, representation, agreement or condition, either expressed
or implied, contained in this Lease, and that so far as Landlord personally is
concerned, Tenant and every person now or hereinafter claiming any right under
this Lease shall look solely to Landlord's interest in the Building for the
payment or other satisfaction thereof in the manner provided in this Lease, but
subject to the foregoing, this shall not be construed in any way so as to affect
or impair the legal enforceability of this Lease. Landlord shall not be liable
for any consequential damages such as business interruption, moving expenses,
loss of business or the like.


SECTION 18.12 ATTORNEYS' FEES
 
If either party defaults in the performance or observance of any of the terms,
conditions, covenants or obligations of this Lease, the defaulting party shall
reimburse the non-defaulting party for all reasonable attorneys' fees and
expenses incurred by the non-defaulting party in securing compliance with the
Lease, terminating the Lease and/or recovering damages as additional rent,
within five (5) days of the non-defaulting party's demand, regardless of whether
a court proceeding is commenced to enforce obligations. The parties agree that
reasonable attorneys' fees shall be an amount equal to that actually incurred by
the non-defaulting party, or if such attorney fees were on a contingency fee
basis, then the amount retained by the non-defaulting party's attorney as the
fee plus costs and expenses.

-21-

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 18.13 FORCE MAJEURE
 
In the event that Landlord shall be delayed or hindered in or prevented from
doing or performing any act or thing required hereunder by reason of strike,
lockout or labor troubles; casualties, Acts of God, earthquake, explosion or the
elements; inability to procure or a general shortage of labor, supplies,
materials, transportation, equipment or energy; Laws or Environmental Laws;
civil unrest, riots, insurrection, terrorism or war; or other causes beyond the
reasonable control of Landlord, then Landlord shall not be liable or responsible
for any such delays and the doing or performing of such act or thing shall be
excused for the period of delay and the period for the performance of any such
act shall be extended for a period equivalent to the period of such delay.
 
SECTION 18.14 EXHIBITING THE PREMISES
 
During the last six (6) months of the Term, or any extension thereof or while
Tenant is in default of any of its obligations under this Lease, Landlord may
enter the Premises for the purpose of exhibiting said Premises to prospective
tenants (or at any time during the Term or any extension thereof, Landlord may
enter the Premises for the purpose of exhibiting said Premises to prospective
purchasers) and putting up the usual "For Rent" and "For Sale" notices, which
shall not be removed, obliterated or hidden by Tenant.


SECTION 18.15 EXAMINATION OF LEASE
 
The submission of this Lease for examination does not constitute a reservation
of or option for the Premises, and shall vest no right in either party. This
Lease becomes effective as a Lease only upon execution and delivery thereof by
both parties hereto.


SECTION 18.16 NET LEASE
 
It is the intention of the parties that this Lease is a "net" Lease and that
Landlord shall receive the Base Rent, Additional Rent and other sums required of
Tenant under the Lease.

SECTION 18.17 SURVIVAL OF OBLIGATIONS


Any obligation (including, without limitation, those in Section 7.4 of this
Lease) which shall have arisen from the conduct of the parties pursuant to the
Agreement prior to any expiration or earlier termination of the Agreement shall
survive the expiration or earlier termination of the Agreement and shall remain
in full force and effect indefinitely until discharged, satisfied or waived.
 
SECTION 18.18 NO PRESUMPTION AGAINST DRAFTER


Landlord and Tenant understand, agree and acknowledge that this Lease has been
freely negotiated by both parties and that, in any controversy, dispute, or
contest over the meaning, interpretation, validity or enforceability of this
Lease or any of its terms or conditions, there shall be no inference,
presumption or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof. In addition, unless
otherwise specified in this Lease, the words "include" and "including" and words
of similar import shall be deemed to be followed by the words "without
limitation" and the word "or" shall be deemed to be "and/or".


[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
-22-

--------------------------------------------------------------------------------


 
 
LANDLORD AND TENANT HAVE EXECUTED THIS LEASE AS OF August 11, 2008.


SBP LIMITED PARTNERSHIP
An Ohio limited Partnership
 
By:  Weston Inc., Agent
By:  /s/ Fred J. Capretta 
Fred J. Capretta, Senior V.P.
"Landlord'


AFFYMETRIX INC.
a Delaware corporation


By  /s/ John Batty 
John Batty, CFO
"Tenant"


STATE OF OHIO
                                                         SS
COUNTY OF CUYAHOGA


BEFORE ME, a Notary Public, in and for said county and state, personally
appeared the above named Weston Inc., Agent for SBP LIMITED PARTNERSHIP, by Fred
J. Capretta, its Sr. V.P., who acknowledged that he did sign the foregoing
instrument and that the same is the free act and deed of said corporation and
his free act and deed as such officer.


IN WITNESS WHEREOF, I have hereunder set my hand and official seat at Cleveland,
Ohio, this 12th day of August, .2008.
 
/s/Deborah Betx Basil
NOTARY PUBLIC
[Notary Seal]


STATE OF CALIFORNIA


COUNTY OF SANTA CLARA


On August 11, 2008, before me, Amy T. Monbourquette, Notary Public, personally
appeared John Batty who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.




Signature  /s/ Amy T. Monbourquette 
Signature of Notary Public
[Notary Seal]
 
-23-

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT A
 
LEASE/TENANT DATA


1.             PARTIES:


(a)           Landlord:                  SBP Limited Partnership
                                                   an Ohio limited partnership


(b)           Tenant:                     Affymetrix, Inc.
           Delaware corporation
                                                   Federal ID# 77-0319159


(c)           Guarantor(s):            N/A


(d)           Property Manager: Weston Inc.
                                                  29300 Aurora Road, 2°d Fl
                                                  Solon, OH 44139


2.             PREMISES:


(a)           Building::                 Weston Commerce Center
                Address:                  26309 Miles Road, Warrensville
Heights, OH 44128
                                                  Suite/Unit No.(s): 1, 2 and 3
                Floor(s):                   First


                                                                                                                                                      YES           NO
(b)           Leaseable Area of
Premises                                                                Office           (x)             
( )
                                                                                                                                
Industrial     ( )              (x)
                14,982 square
feet                                                                               
Warehouse  (x)              (  )
                                                                                                                               
Commercial   ( )              (x)
                                                                                                                               
Outdoor        ( )              (x)


(c)           Tenant's Proportionate Share: 53%


3.             PERMITTED USE:           General office, lab and warehousing of
lab supplies.


4.             TERM:                                Five (5) years, six (6)
months.
 
COMMENCEMENT DATE: The later of September 1, 2008 or the date on which
Affymetrix obtains final approval from all appropriate boards, authorities, and
commissions of committed state incentives, as set forth in the state's
commitment of assistance to Affymetrix including, but not limited to, the Ohio
Job Creation Tax Credit and the Rapid Outreach Grant.


EXPIRATION DATE:                                            Five (5) years, six
(6) months after the Commencement Date


5.             BASE RENT:


(a)           Base Rent/Initial Term
 
PERIOD                                                                                         
ANNUAL RENT                                          MONTHLY INSTALLMENT
 
Commencement Date through Month 6                           
        $             
-0-/Year                                         $            -0-/Month*
 
Month 7 through Month 18 1                                                     $
52,437.00/Year                                           $ 4,369.75/Month
 
Month 19 through Month 30                                                      $
53,935.20/Year                                           $ 4,494.60/Month
 
Month 31 through Month 42                                                      $
54,684.00/Year                                           $ 4,557.00/Month
 
Month 43 through Month 66                                                      $
55,432.08/Year                                           $ 4,619.34/Month


*Tenant understands that it will be responsible for all Utility Costs during the
free rent period.
 
-24-

--------------------------------------------------------------------------------

Table of Contents

(b)           Utilities                                           Billing
Method                                                                 Comments
               (x) Gas                                             (x)
metered  ( ) sub metered  ( ) pro rata
               (x) Electric                                       (x) metered  (
) sub metered  ( ) pro rata                       
               (x) Water & Sewer                         ( ) metered   ( ) sub
metered (x) pro rata
 
(c)           Operating Costs: *


( ) Common Gas                          ( ) pro rata                (x) No
( ) Common Electric                    ( ) pro rata                (x) No
( ) Common Water                      ( ) pro rata                (x) No
( ) Common Janitorial                 ( ) pro rata                (x) No
( ) Security Service                     ( ) pro rata                (x) No
( ) Fire Alarm Service                 ( ) pro rata                (x) No
( ) Janitorial Service                    ( ) pro rata               (x) No
( ) Meter Reading Serv.             ( ) pro rata                  (x)  No
(x)  Grounds Maint.                    (x) pro rata                 ( ) No
(x) Parking Lot Maint.                (x) pro rata                 ( ) No
(x) Ext. Building Maint.              (x) pro rata                 ( ) No
(x) Real Estate Taxes                  (x) pro rata                 ( ) No
(x) Insurance                               (x) pro rata                 ( ) No
(x) Management Fees                (x) pro rata                 ( ) No
( ) Other                                        ( ) pro
rata                 (x) No


*Operating Costs are estimated at $1.65 per square foot for the calendar year
2007 ($2,060.00/month). Increases in Operating Costs, excluding taxes and
insurance, shall be capped at five percent (5%) per year on a roll forward
basis.


(d) Snow Removal and Ground Maintenance to be performed by:
 
(x) Landlord
( ) Tenant


6.      SECURITY DEPOSIT:                                                 $
4,369.75


7.      ADDRESS FOR NOTICES:


(a)           Landlord:
 
SBP Limited Partnership
29300 Aurora Road, 2nd Fl Solon, OH 44139
Attn: General Counsel

(b)           Copy to Management Office:
 
Weston Inc.
29300 Aurora Road, 2nd Fl
Solon, OH 44139
Attn: Property Manager
Fax No.: (440) 349 9001
 
-25-

--------------------------------------------------------------------------------


 
 
(c)           Tenant:
 
Affymetrix, Inc.
26309 Miles Road, Unit 1
Warrensville Heights, OH 44128
Attn.: General Manager
Fax No.:

With a copy to:
 
General Counsel
Affymetrix, Inc.
3420 Central Expy
Santa Clara, CA 95051
 
And
 
Director Facilities and Real Estate Affymetrix, Inc.
3420 Central Expressway
Santa Clara, CA 95051
 
(d)           Billing Address:
 
Same as (c)
 
(e)           Remittance Address:
 
Weston Inc.
29300 Aurora Road, 2nd Fl Solon, OH 44139
Attn.: Accounts Receivable

8.      BROKER:
 
N/A

9.      TENANT'S INSURANCE: Please note that, pursuant to Section 7.1 (a) of
this Lease, Tenant is required to maintain Commercial General Liability
Insurance in an amount not less than Two Million Dollars ($2,000,000.00) and
Property Damage Insurance in an amount not less than One Million Dollars
(($1,000,000.00) per occurrence. Weston Inc., as agent for the Landlord, also
must be named on the insurance certificate as an Additional Insured for the
Premises at the address listed in Section 2 (a) of this Exhibit.

-26-

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT B
 
LAYOUT OF PREMISES
 
[Building Diagram]
 
-27-

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT C
 
IMPROVEMENTS TO BE COMPLETED


BY LANDLORD:


Remove:
 
a) Demising walls between Units 1-2 and 2-3
b) Existing offices and restrooms in Units 1, 2 and 3


BY TENANT:
 
Tenant shall be responsible for the build out of the interior space at its own
cost and expense. Landlord and Tenant agree to negotiate in good faith a work
letter for the improvements to be made by the Tenant.
 
-28-

--------------------------------------------------------------------------------

Table of Contents
 
EXHIBIT D


RIDER


1.           If Landlord determines that Tenant is using more than it's pro rata
share of water in the Building, Landlord reserves the right to sub meter the
water service to the space and Tenant agrees to pay to Landlord the amount shown
on the monthly bill for sub metered water.


2.           Provided it is not in default of the Lease beyond any applicable
grace period from the time of notice through and including the effective date of
said notice, Tenant shall have two (2) options to renew this Lease for
additional three (3) year Terms, at the fair market rental rate for comparable
properties in the area, upon six (6) months advance written notice to Landlord;
provided, however, the fair market rental rate shall be no less than the rate
Tenant was paying at the end of the Original Term or the First Renewal Term and
shall be the fair market rental rate in effect at the time of notice. The
"Notice Date" shall be the date the Landlord actually receives the notice.


3.           Tenant understands that, upon vacating the Premises, it must
restore the space to the condition in which it existed prior to demolition
including, but not limited to, the reconstruction of three (3) suites with
demising walls, demised utilities and separate HVAC systems in each suite,
re-installation of a ladies' and a men's restroom in each suite and restoration
of office area with an office to warehouse ratio of 25/75 for each suite or
otherwise to the reasonable satisfaction of Landlord.


4.           The parties acknowledge that the terms and conditions of this Lease
are subject to and, therefore, remain un-enforceable until Affymetrix obtains
final approval from all appropriate boards, authorities, and commissions of
committed state incentives, as set forth in the state's commitment of assistance
to Affymetrix including, but not limited to, the Ohio Job Creation Tax Credit
and the Rapid Outreach Grant. If Affymetrix does not obtain said approvals on or
before October 31, 2008, Landlord may elect to rescind this Lease upon two (2)
business days advance written notice unless Affymetrix notifies Landlord that it
will proceed without said approvals.

-29-

--------------------------------------------------------------------------------

Table of Contents

EXHIBIT E


RULES AND REGULATIONS


(1)               OBSTRUCTIONS: The sidewalks, driveways, parking areas,
entrances, vestibules, hallways, stairways, loading docks, and passages shall
not be obstructed by Tenant or used for storage of materials or equipment
(temporary or otherwise), display of merchandise, or any purpose other than
unimpeded access to and from the Premises.


(2)               WINDOWS AND PROJECTIONS: Nothing shall be affixed to or
projected beyond the outside of the Building by Tenant without the prior written
consent of Landlord, including, without limitation, awnings and air conditioning
units, and no curtains, blinds, shades or screens shall be used in connection
with any window of the Premises without the prior written consent of Landlord.


(3)               ADVERTISING: Tenant shall not in any manner use the name of
the Premises or the Building for any purpose other than that of the business
address of Tenant, or use any picture or likeness of the Premises or the
Building in any letterheads, envelopes, circulars, notices, advertisements,
containers or similar items without Landlord's prior written consent. No
advertisements, signs, banners, etc. shall be painted, exhibited or affixed on
the outside of the Building without the prior written consent of Landlord. In
the event of the violation of the foregoing, Landlord may remove same, without
notice or liability to Tenant and at the sole cost and expense of Tenant.


(4)               BICYCLES AND ANIMALS: Unless expressly permitted by Landlord,
no bicycle or other vehicle and no animals or birds shall be brought or
permitted to be in the Premises or Building or any part thereof.


(5)               LOCKS: Unless expressly permitted by Landlord, no additional
locks or similar devices shall be attached to any door or window and no keys
other than those provided by Landlord shall be made for any door. If more than
two keys for one lock are desired by Tenant, Landlord may provide the same upon
payment by Tenant. Upon termination of this Lease or of Tenant's possession,
Tenant shall surrender all keys of the Premises to Landlord and shall provide
Landlord with the then current combination for any combination locks on safes,
cabinets and vaults situated on the Premises.


(6)               NOISES AND OTHER NUISANCES: Tenant shall not make or permit
any unnecessary or disturbing noises or allow loud music or odors that are
objectionable to Landlord or to other tenants of the Building or the Property to
emanate from the Building or the Premises, and shall not create or maintain a
nuisance therein, and shall not disturb, solicit or canvass any occupant of the
Building and shall not do any act tending to injure the reputation of the
Property.


(7)               LEDGES AND WINDOWS: Tenant shall not place or permit to be
placed any article of any kind on the window ledges or elsewhere on the exterior
walls, and shall not throw or drop or permit to be thrown or dropped any article
from any window of the Building.
 
(8)               COMMUNICATION EOUIPMENT: No electric wires, telephone lines,
antennae, satellite dish, aerial wires or other electrical equipment or
apparatus shall be installed inside or outside the Building without the prior
written consent of Landlord, which consent Landlord shall have the right to
withhold, in its sole and absolute discretion.


(9)               ENTRY TO BUILDING AND/OR PREMISES: Landlord shall retain the
right to control and prevent access to or eject from the Building or the
Premises all persons whose presence in the reasonable judgment of Landlord shall
be prejudicial to the safety, character, reputation and interests of the
Building and its tenants or the Premises including, without limitation, any and
all solicitors, canvassers or peddlers and persons conducting themselves in such
manner as to constitute an annoyance to any of the tenants of the Building or
the Property, provided, however, that nothing contained herein shall be
construed to prevent access to persons with whom Tenant deals within the normal
course of Tenant's business unless such persons are engaged in activities which
are illegal, constitute a nuisance or otherwise violate this Lease.


(10)               LODGING: The Premises shall not be used for lodging or
sleeping purposes.


(11)               ELECTRICAL EOUIPMENT: If Tenant desires signal,
communication, alarm or other utility or similar service connections installed
or changed, Tenant shall not install or change the same without the prior
written consent of Landlord, and then only under Landlord's direction, at
Tenant's sole cost and expense and otherwise in accordance with the terms of
this Lease. Tenant shall not install in the Premises any equipment which
requires more electric current than Landlord is required to provide under this
Lease, without Landlord's prior consent, and Tenant shall ascertain from
Landlord the maximum amount of load or demand for or use of electrical current
which can safely be permitted in the Premises, taking into account the capacity
of electric wiring in the Building and the Premises and the needs of other
tenants of the Building or the Property, and shall not in any event connect a
greater load than such safe capacity.


(12)               REST ROOM USE: The toilet rooms, urinals, wash bowls and
other such apparatus shall not be used for any purpose other than that for which
they were constructed and no foreign substance of any kind whatsoever shall be
thrown therein and the expense of any breakage, stoppage or damage resulting
from the violation of this rule shall be borne by Tenant who, or whose Tenant
Representatives, shall have caused it.


-30-

--------------------------------------------------------------------------------

Table of Contents

(13)               USE OF CLOSETS: The janitorial closets, utility closets,
telephone closets, broom closets, electrical closets, storage closets, and other
such closets, rooms and areas shall be used only for the purposes and in the
manner designated by Landlord, and may not be used by Tenant or Tenant's
Representatives or other parties without Landlord's prior written consent.
 
(14)               SAFETY PROGRAMS: Tenant shall cooperate and comply with any
reasonable safety or security programs, including, without limitation, fire
drills and the appointment of "fire wardens" developed by Landlord for the
Building.
 
(15)               DEFACEMENT: Tenant shall not drive nails or screws into the
woodwork or walls, or paint, mark or in any way deface the Building or any part
thereof. Any damage or injury resulting from a violation of this rule shall be
remedied at the sole cost and expense of Tenant.


(16)               STORAGE OF MATERIALS: Tenant shall not stack or store
materials, inventory, equipment, pallets and similar items inside the Premises
or the Building in a manner which obstructs access to fire exit signs, fire
exits, utility meters, unit heaters, gas and water lines and air conditioning
equipment nor shall Tenant store such pallets or other materials outside the
Premises or the Building except in compliance with local governmental
regulations. If Landlord incurs any casualty loss as a result of Tenant's
violation of this Paragraph, Tenant shall be liable to Landlord for the payment
of Landlord's deductible.
 
(17)               PARKING: Except for short term loading and unloading, all
vehicles are to be parked in areas designed for vehicle parking. Tenant shall
not use the designated parking areas in any manner for storage of materials,
parts, supplies, trailers, equipment, or machinery, without the prior written
consent of Landlord in each instance, which Landlord shall have the right to
grant or withhold in Landlord's sole and absolute discretion, nor shall Tenant
use the parking areas in any manner which could obstruct or interfere with the
rights and safety of other tenants of the Building or the Property or any other
persons. Landlord reserves the right to designate or assign all parking,
including, without limitation, the right to designate or assign parking spaces
for the exclusive use by other tenants of the Building or the Property. Tenant
shall not permit its employees to park in areas designated as "Visitor Parking".
 
(18)               SALES ON PREMISES: The Tenant shall not exhibit, sell or
offer for sale on the Premises or in the Building any article or thing except
those articles and things essentially connected with the stated use of the
Premises by Tenant, without the prior written consent of Landlord which consent
Landlord shall have the right to withhold, in its sole and absolute discretion.
 
(19)               WASTE MANAGEMENT: All rubbish, trash or debris generated by
Tenant shall be contained within the Premises, in containers reasonably approved
by Landlord, until removed from the Premises. No such waste material or refuse
shall at any time be stored or kept outside the Premises without the prior
consent of Landlord which consent Landlord shall have the right to withhold, in
its sole and absolute discretion, and further provided (a) such storage complies
with all applicable Laws, (b) all containers are kept covered at all times, and
(c) such storage does not interfere with the access or use of the Premises by
Landlord or other tenants of the Building or the Property. Tenant shall dispose
of its own rubbish and not permit the accumulation thereof in and around the
Premises, and, in the event Tenant fails to remove any accumulation of rubbish
within three (3) days after notice to remove the same, Landlord shall have the
right to remove same, in which event the cost and expense thereof shall be paid
by Tenant to Landlord as Additional Rent within five (5) days of Landlord's
demand.


(20)               HAND TRUCKS: Hand trucks may not be used in the Building or
the Premises unless they are equipped with rubber tires and bumper guards.
 
(21)               VIOLATION OF RULES BY OTHER TENANTS. Landlord shall not be
responsible to Tenant for the non-observance or violation of any of these Rules
and Regulations by any other tenants of the Building or the Property, their
agents, employees or invitees and nothing contained herein shall be construed to
impose upon Landlord any duty or obligation to enforce the rules and regulations
in any other Lease or upon any other tenant of the Building or the Property, or
its agents, employees or invitees.
 
(22)               WAIVER. Landlord may waive any one or more of these Rules and
Regulations for the benefit of any particular tenant or tenants of the Building
or the Property, but such waiver by Landlord shall not be construed as a waiver
of such Rules and Regulations in favor of any other tenant or tenants of the
Building or the Property, nor prevent Landlord from thereinafter enforcing any
such Rules and Regulations against any or all of the tenants of the Building or
the Property.
 
(23)               CONSTRUCTION OF RULES AND REGULATIONS: These rules and
regulations are in addition to, and shall not be construed to in any way modify,
alter or amend, in whole or in part, the terms, covenants, agreements and
conditions of the Lease by and between the parties hereto.
 
 
 -31-

--------------------------------------------------------------------------------